Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4142 Page 1 of 76

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
PETER NORMAN DABISH,
Petitioner,

-VS- DCT# 17-cv-10782
Hon. Gordon J. Quist
CONNIE HORTON, Warden

Respondent.

AFFIDAVIT OF COMPLIANCE

COUNTY OF WAYNE )
STATE OF MICHIGAN)

Craig A. Daly, being first duly sworn, deposes and says:

1. That Iam counsel in the above captioned case.

2. On March 6, 2019, this Court entered an order (ECF #14) staying the
habeas corpus proceedings before it so that Petitioner could return to the Circuit
Court of the County of Wayne, State of Michigan, to file a motion for relief from
judgment based on newly discovered scientific evidence.

3. The order was conditioned on the filing of that motion within 30 days of
the entry of March 6, 2019 order.

4. On March 28, 2019, I filed the Motion for Relief from Judgment in the
case of People v Peter Norman Dabish, LCT 10-004848-01-FC, in the Circuit Court

for the County of Wayne, State of Michigan.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4143 Page 2 of 76

5. The claims raised in that motion are as follows:

L. A SUCCESSIVE MOTION FOR RELIEF
FROM JUDGMENT {1S PERMITTED
WHERE THERE IS A CLAIM OF NEW
EVIDENCE AND WHERE THERE IS A
SIGNIFICANT POSSIBILITY THAT THE
DEFENDANT IS INNOCENT OF THE
CRIME.

I. THIS COURT SHOULD CONDUCT AN
EVIDENTIARY HEARING ON THE
NEWLY DISCOVERED SCIENTIFIC
EVIDENCE AND ON _ INEFFECTIVE
ASSISTANCE OF BOTH TRIAL AND
APPELLATE COUNSEL WHERE
DEFENDANT’S OFFER OF PROOF
INCLUDES SCIENTIFIC EVIDENCE TO
SUPPORT HIS CLAIM OF INNOCENCE
AND ALSO THE AFFIDAVITS OF
FORMER COUNSEL.

Ill. THE PROCEDURAL REQUIREMENTS OF
MCR 6.508(D)(3) HAVE BEEN MET.

   

6. A copy of that motion is attached to this Affidpvit.

Further deponent saith not.

 

 

Subscribed and sworn to before me
this 28 d

 
 
 
    

Notary Public
My commission expites:

Melinda D. Zawal
Notary Public of Michigan
Oaktand County

Expires 66/18 2p 23
Acting In the County of ae

 
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4144 Page 3 of 76

 

STATE OF MICHIGAN PRAECIPE CASE NO.
__ Third Judicial Circuit Court FOR
__ Criminal Division MOTION 10-004848-01-FC

 

 

 

 

 

THE PEOPLE OF THE STATE OF MICHIGAN,
-VS-

PETER NORMAN DABISH
Defendant

TO THE ASSIGNMENT CLERK:

Please place a (here state nature of motion in brief Form) Successive Motion for Relief
from Judgment and for Evidentiary Hearing Pursuant to MCR 6.502(G)(2) .
on the Motion Docket for _To Be Determined before Judge Kevin S. Cox

Date: _March 28, 2019

 

CRAIG A. DALY, P.C. (P27539)

Attomey for Defendant Michigan State Bar #

615 Griswold, Suite 820

Address

Detroit, MI 48226 _(313) 963-1455

City/State/Zip Telephone #

 

NOTE: UNDER MCR 2.107(c)(1) or (2)
CERTIFICATE OF SERVICE

(7 Days notice required)

 

I certify that on _March 28, 2019 I served a copy of the attached motion and praecipe
upon the Wayne County Prosecutor, Criminal Division by electronic means via MiFile.

siCratg A, Daly

CRAIG A. DALY, P.C. (P27539)
Attorney for Defendant
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4145 Page 4 of 76

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,

Plaintiff,
-VS- LCT 10-004848-01-FC
Hon. Kevin 8. Cox
PETER NORMAN DABISH
Defendant.

/

SUCCESSIVE MOTION FOR RELIEF FROM JUDGMENT
AND FOR EVIDENTIARY HEARING PURSUANT TO MCR 6.502(G)(2)

Defendant, PETER NORMAN DABISH, by and through his counsel, Craig A.
Daly and Elizabeth L. Jacobs, asks this Court to grant this successive motion for relief
from judgment and schedule an evidentiary hearing on the issues of newly discovered
evidence, innocence, and the ineffective assistance of trial and appellate counsel for
the following reasons:

l. Defendant PETER NORMAN DABISH, (“Dabish”) was convicted by
a jury of first-degree murder, MCL 750.316 (1)(b), second-degree murder, MCL
750.37, and torture, MCL 750.85, after a jury trial in the Third Judicial Circuit Court,

County of Wayne. He is presently incarcerated at:
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4146 Page 5 of 76

Peter Dabish #786892
Chippewa Correctional Facility
4269 West M. 80
Kincheloe, MI. 49784

2. | OnNovember 18, 2010, Dabish was sentenced to life without parole for
the felony-murder conviction and 23 to 80 years for the torture conviction. The
second degree murder conviction was vacated. The trial attorney was Dominick J.
Sorise.

3. The judge presiding at the trial and who imposed sentence was the
Honorable Linda Parker.

PREVIOUS APPELLATE PROCEEDINGS

4. Defendant’s attorney on direct appeal was Deday LaRene.

5. On his appeai of right, Dabish raised the following claims:

I. THERE WAS INSUFFICIENT EVIDENCE TO PERMIT
THE CHARGES OF TORTURE AND FELONY MUR-
DER TO BE SUBMITTED TO THE JURY.

II. THE TRIAL COURT ERRED AS A MATTER OF LAW
AND ABUSEDITS DISCRETION BY ALLOWING THE
ADMISSION OF “OTHER ACTS” EVIDENCE THAT
RENDERED DEFENDANT’S TRIAL FUNDAMEN-
TALLY UNFAIR.

Il. THE TRIAL COURT ERRED AS A MATTER OF LAW
AND ABUSED ITS DISCRETION BY REFUSING TO
ALLOW THE DEFENSE TO AUTHENTICATE CRITI-

CAL PIECES OF EVIDENCE ON A SEPARATE RE-
CORD, AS PERMITTED BY MRE 104(c), AND IN SO

ie
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4147 Page 6 of 76

DOING VIOLATED DEFENDANT’S CONSTITUTION-
ALLY-ASSURED RIGHTS OF DUE PROCESS AND TO
PRESENT A DEFENSE.

IV. THE TRIAL COURT ERRED AS A MATTER OF LAW
AND ABUSEDITS DISCRETION BY ALLOWING THE
ADMISSION OF UNFAIRLY PREJUDICIAL EVI-
DENCE REGARDING A TELEPHONE CONVERSA-
TION BETWEEN HIMSELF AND THE DECEASED’S
FATHER, AND ALLOWING THE PROSECUTION TO
BOLSTER THAT EVIDENCE BY MEANS OF AN
INADMISSIBLE PRIOR CONSISTENT STATEMENT,
AND IN SO DOING VIOLATED DEFENDANT’S
CONSTITUTIONALLY-ASSURED RIGHT TO DUE
PROCESS OF LAW.

V. DEFENDANT WAS DENIED THE EFFECTIVE ASSIS-
TANCE OF COUNSEL BY TRIAL COUNSEL’S MULTI-
PLE FAILURES OF REPRESENTATION, INCLUDING
HIS FAILURE TO SECURE CRUCIAL EVIDENCE FOR
THE DEFENSE.

6. Ina supplemental brief, accepted by the Court of Appeals, Dabish raised
these additional issues:

I. THE DEFENDANT WAS DENIED A FAIR TRIAL BY
REPEATED PROSECUTORIAL MISCONDUCT.

Ti. THE ADMISSION OF EVIDENCE REGARDING MARI-
JUANA CULTIVATION DENIED DEFENDANT A FAIR
TRIAL.

II. THE TRIAL COURT UNDULY IMPINGED ON DEFEN-
DANT’S RIGHT TO PRESENT A DEFENSE WHEN IT
REFUSED TO ALLOW THIS MEDICAL EXPERT TO
OFFER CERTAIN OPINION EVIDENCE REGARDING
THE NATURE OF THE DECEASED’S INJURIES.

-3-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4148 Page 7 of 76

7. On August 13, 2013, The Michigan Court of Appeal, in an unpublished
per curiam opinion affirmed (Docket No. 301622). Al! prior decisions of the courts
are contained in the Appendix to the original motion for relief from judgment and
are in this Court’s court file.

8. On January 31,2014, the Michigan Supreme Court denied an application
for leave to appeal which raised the same claims raised in the Michigan Court of
Appeals (Docket No. 147801).

9. On March 31, 2015, Petitioner filed a motion for relief from judgment
in the state trial court, requesting an evidentiary hearing on the issue of petitioner’s
competency, and ineffective assistance of trial and appellate counsel, raising the
following claims:

I. DEFENDANT DABISH WAS DEPRIVED OF HIS
RIGHT TO DUE PROCESS OF LAW AND A FAIR
TRIAL WHEN THE COUNTY JAIL ADMINISTERED
SIGNIFICANT AMOUNTS OF KLONOPIN, SERO-
QUEL, CELEXA AND TOPAMAX TOGETHER DUR-
ING HIS TRIAL, WHICH RENDERED HIM INCOMPE-
TENT TO STAND TRIAL.

II. DEFENDANT DABISH WAS DENIED DUE PROCESS
AND A FAIR TRIAL WHEN THE TRIAL JUDGE
FATLED TO INSTRUCT THE JURY ON THE DEFENSE
OF ACCIDENT AND VOLUNTARY MANSLAUGH-
TER.

I. THE PROSECUTOR ENGAGED IN EGREGIOUS
MISCONDUCT IN HER CLOSING ARGUMENT,

4.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4149 Page 8 of 76

DEPRIVING DEFENDANT DABISH OF A FAIR TRIAL,
BY ARGUING MATTERS NOTIN EVIDENCE AND IN
AN INFLAMMATORY MANNER.

IV. DEFENDANT DABISH WAS DENIED HIS RIGHT TO
EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS
ATTORNEY (1) ALLOWED DABISH TO BE CON-
VICTED WHEN HE WAS INCOMPETENT TO STAND
TRIAL, (2) FAILED TO REQUEST AN INSTRUCTION
ON ACCIDENT, (3) FAILED TO OBJECT TO PROSE-
CUTORIAL MISCONDUCT IN THE CLOSING ARGU-
MENT, (4) AND FAILED TO OBJECT TO INADMISSI-
BLE TESTIMONY ABOUT WHAT A WITNESS HEARD
DEFENDANT SAY WITHOUT A FOUNDATION THAT
THE WITNESS COULD IDENTIFY HIS VOICE.

V. DEFENDANT DABISH HAS MET THE PROCEDURAL
REQUIREMENTS OF GOOD CAUSE AND ACTUAL
PREJUDICE UNDER MCR 6.508 (D) AND AN EVIDEN-
TIARY HEARING IS REQUIRED.
10. The attorney in the post-conviction proceedings was Craig A. Daly.
11. On September 3, 2015, the Honorable Kevin S. Cox, successor judge,
issued an Opinion denying Defendant’s Motion for Relief from Judgment, for Oral
Argument and for an Evidentiary Hearing. The Order denying the motion was
entered on September 4, 2015.
12. On April 28, 2016, the Michigan Court of Appeals denied a delayed

application for leave to appeal which raised the same claims raised in the motion for

relief from judgment (Docket No. 330727).
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4150 Page 9 of 76

13. The Michigan Supreme Court denied an application for leave to appeal
raising the same claims raised in the Michigan Court of Appeals (Docket No.
153730).

14. On March 10, 2017, Petitioner filed a Petition for Writ of Habeas
Corpus in the United States District Court for the Eastern District alleging eight major
violations of his federal constitutional rights. These are :

I. THERE WAS INSUFFICIENT EVIDENCE TO SUP-
PORT THE TORTURE CONVICTION AND THE
FELONY MURDER CONVICTION WHICH ALLEGED
TORTURE AS ITS PREDICATE OFFENSE.

II. PETITIONER DABISH WAS DEPRIVED OF HIS
RIGHT TO DUE PROCESS OF LAW AND A FAIR
TRIAL WHEN THE COUNTY JAIL ADMINISTERED
SIGNIFICANT AMOUNTS OF KLONOPIN, SERO-
QUEL, CELEXA AND TOPAMAX TOGETHER DUR-
ING HIS TRIAL, WHICH RENDERED HIM INCOMPE-
TENT TO STAND TRIAL.

III. PETITIONER DABISH WAS DENIED HIS RIGHT TO
EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS
ATTORNEY (1) FAILED TO PRESENT A CRITICAL
WITNESS IN SUPPORT OF THE DEFENSE, (2) AL-
LOWED DABISH TO BE CONVICTED WHEN HE WAS
INCOMPETENT TO STAND TRIAL, (3) FAILED TO
REQUEST AN INSTRUCTION ON ACCIDENT, (4)
FAILED TO OBJECT TO PROSECUTORIAL MISCON-
DUCT IN HER CLOSING ARGUMENT, AND (5)
FAILED TO OBJECT TO INADMISSIBLE TESTIMONY
ABOUT WHAT A WITNESS HEARD PETITIONER
DABISH SAY WITHOUT A FOUNDATION THAT THE
WITNESS COULD IDENTIFY HIS VOICE.

-6-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4151 Page 10 of 76

IV. PETITIONER DABISH WAS DENIED DUE PROCESS
AND A FAIR TRIAL WHEN THE TRIAL JUDGE
FAILED TO INSTRUCT THE JURY OF THE DEFENSE
OF ACCIDENT AND VOLUNTARY MANSLAUGH-
TER.

V. THE PROSECUTOR ENGAGED IN EGREGIOUS
MISCONDUCT DEPRIVING PETITIONER DABISH OF
A FAIR TRIAL.

VI. PETITIONER WAS DENIED DUE PROCESS OF LAW
WHEN THE TRIAL COURT ADMITTED PRIOR BAD
ACTS EVIDENCE AND ALSO ADMITTED EVIDENCE
OF MARIJUANA CULTIVATION.

VU. THE TRIAL COURT VIOLATED PETITIONER’S
RIGHT TO PRESENT A DEFENSE WHEN IT REFUSED
TO ALLOW THIS MEDICAL EXPERT TO OFFER
OPINION EVIDENCE REGARDING THE ORIGIN OF
THE DECEASED’S INJURIES AND REFUSED TO
ADMIT EVIDENCE OF THE DECEASED’S EMAILS
UNLESS THE DEFENDANT AUTHENTICATED THEM
IN FRONT OF THE JURY.

VUl. THE TRIAL COURT DENIED PETITIONER DUE
PROCESS OF LAW WHEN IT ADMITTED, OVER
OBJECTION, EVIDENCE OF A PHONE CALL BE-
TWEEN MR. DEMAYO AND THE PETITIONER, AND
EVIDENCE OF A CALL MADE BY MR. DEMAYO TO
THE WATERFORD POLICE DEPARTMENT.

IX. ASSUMING THE APPLICATION OF ANY PROCE-
DURAL BAR TO CLAIMS RAISED IN THIS PETITION,
DABISH HAS SHOWN GOOD CAUSE AND PREJU-
DICE TO OVERCOME ANY SUCH STATE PROCE-
DURAL RULE.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4152 Page 11 of 76

X. PETITIONER DABISH IS ENTITLED TO A FEDERAL
EVIDENTIARY HEARING.

15. On March 6, 2019, the Magistrate Judge Ellen Carmody of the United
States District Court for the Western District entered an order staying the pending
federal petition, thus permitting Mr. Dabish to present his new claim to state court.
(Appendix C).

SUCCESSIVE PETITION UNDER MCR 6.502(G)

16. Throughout the pendency ofthese proceedings, Petitioner has continued
to investigate this matter in order to prove his innocence.

17. He has now obtained new scientific evidence in the form of an expert
opinion supporting his innocence.

18.  Attrial, the prosecution alleged that the defendant beat the victim. The
resulting blunt force injuries to her head caused her death. (Dr. Sung, Vol VIII pp 38-
39).

19. The defense contended that she died of a subdural hematoma that she
had incurred during a car accident a few days before her death. (Dr. Dragovic XIV
pp 32-33, XIII p 4). Other injuries were due to falling. It offered expert opinion on
these issues. Falling was attributable to her high blood alcohol level. (See attached

Statement of Facts 7-8).
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4153 Page 12 of 76

20. There was documented evidence offered at trial that a paramedic had
inserted a breathing tube into the esophagus of the deceased rather than into her
windpipe. Asa result, the victim was deprived of oxygen for at least ten minutes. She
did not have vital signs for ten minutes. Lack of oxygen for ten minutes could
contribute to and be consistent with brain death. (Dr. Hornyak, Vol IV 95-122).

21. Now, newly discovered scientific evidence in the form of a report from
Michael Baden, a forensic expert on the cause of death, supports Petitioner’s theory
of his innocence in that Dr. Baden opines that none of the fresh blunt force injuries
were allegedly inflicted by Mr. Dabish, were lethal and that the only cause of death
was the deprivation of oxygen. (Appendix A; Baden Report and Appendix B;
Curriculum Vitae).

22. Inthe state of Michigan, grossly erroneous or grossly unskillful medical
treatment is a defense to murder if the original injury might not have caused death and
ifthe victim had not received such treatment. People v. Herndon, 246 Mich App 37],
399-400 (2001); M Crim JI 16.16.

23. This report shows that trial counsel failed to adequately investigate the
defense thus denying Mr. Dabish the effective assistance of counsel guaranteed to
him by the Sixth Amendment, Strickland v. Washington, 466 US 668, 104 S Ct 2052,

80 L Ed 2d 674 (1984).
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4154 Page 13 of 76

24. Likewise, appellate counsel was ineffective for failing to investigate this
proof of innocence and raising it on appeal.

25. Defendant Dabish contends that he is innocent of the offenses of which
he was convicted.

THE INSTANT PROCEEDING

26. Because Mr. Dabish had already filed his petition for a writ of habeas
corpus in federal court, he had to seek permission of that court to return to this court
to raise the issue presented in this motion. Under 28 USC. §2254, a petitioner must
first exhaust all state remedies. See, O'Sullivan v. Boerckel, 526 US 838, 845, 119
S Ct 1728, 1732 (1999).

27. To satisfy the exhaustion requirement, the claim must be “fairly
presented” to the state courts, meaning that the prisoner must have asserted both the
factual and legal basis for the claims in the state courts. McMeans v. Brigano, 228
F3d 674, 681 (6" Cir. 2000).

28. Where facts supporting a motion for new trial are not on the record, the
trial court should hold an evidentiary hearing so that a record may be made. People
v. Ginther, 390 Mich 436 (1973); MCR 6.508( C).

30. Mr. Dabishis represented by retained counsel and does not need counsel

appointed.

at6e
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4155 Page 14 of 76

WHEREFORE, for the foregoing reasons, Peter Dabish asks this Court to

grant this successive motion for relief from judgment and schedule an evidentiary

hearing on newly discovered scientific evidence, innocence, and ineffective

assistance of both trial and appellate counsel, and grant a new trial.

Dated: March 28, 2019

Respectfully submitted,

isiCpnig A. Daly

CRAIG A. DALY, P.C. (P27539)
Attorney for Petitioner Dabish

615 Griswold, Suite 820

Detroit, Michigan 48226

Phone: (313) 963-1455

Fax: (313) 961-4315

E-Mail: 4bestdefense@sbcglobal. net

|siLbzabeth L. Cacobe

ELIZABETH L. JACOBS (P24245)
Co-Counsel for Petitioner Dabish

615 Griswold, Suite 1125

Detroit, Michigan 48226

Phone: (313) 962-4090

Email: elzjacobs@aol.com

 

 

-l1-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4156 Page 15 of 76

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,

Plaintiff,
-VS- LCT 10-004848-01-FC
Hon. Kevin 8. Cox
PETER NORMAN DABISH
Defendant.

BRIEF IN SUPPORT OF SUCCESSIVE
MOTION FOR RELIEF FROM JUDGMENT AND FOR

EVIDENTIARY HEARING PURSUANT TO MCR 6.502(G)(2)
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelID.4157 Page 16 of 76

TABLE OF CONTENTS
Page
STATEMENT OF FACTS ........ 0.00 cc cece eee cece eect eee eeetnnres l
ARGUMENT ....... 0... c ccc cc eee eee eee nee e eee enteeeeeneneens 12

I. A SUCCESSIVE MOTION FOR RELIEF FROM JUDG-
MENT IS PERMITTED WHERE THERE IS A CLAIM OF
NEW EVIDENCE AND WHERE THERE IS A SIGNIFI-
CANT POSSIBILITY THAT THE DEFENDANT IS INNO-
CENT OF THE CRIME ............. 0.02. c eee eee eee eee 12

Ii. THIS COURT SHOULD CONDUCT AN EVIDENTIARY
HEARING ON THE NEWLY DISCOVERED SCIENTIFIC
EVIDENCE AND ON INEFFECTIVE ASSISTANCE OF
BOTH TRIAL AND APPELLATE COUNSEL WHERE
DEFENDANT’S OFFER OF PROOF INCLUDES SCIEN-
TIFIC EVIDENCE TO SUPPORT HIS CLAIM OF INNO-
CENCE AND ALSO THE AFFIDAVITS OF FORMER

C0) ON) ) 14

Il. THE PROCEDURAL REQUIREMENTS OF MCR 6.508
(D)(3) HAVE BEEN MET ..............0..00cc cee ee euees 20
RELIEF REQUESTED .......00. ccc cece cecccecceeceuvceeceuveenenen 26

APPENDIX
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4158 Page 17 of 76

STATEMENT OF FACTS

Petitioner Peter Dabish was convicted of first-degree murder, MCL 750.316
(1)(b), second-degree murder, MCL 750.37, and torture, MCL 750.85, after a jury
trial in the Third Judicial Circuit Court, County of Wayne. The second degree murder
conviction was vacated because it is a lesser included offense of the first degree
murder conviction. He was sentenced to a mandatory life sentence and to 23-80 years
on the torture conviction.

This case involves the death of DIANA DeMAYO (“Ms. DeMayo”) on March
11, 2010 after being taken from the Fort Shelby apartments in Detroit.’ What
happened to Ms. DeMayo that led to her death was hotly contested at trial. Medical
examiners from Wayne County testified the death was caused by multiple blunt force
to the head sustained by blows. The prosecution argued that Dabish killed Ms.
DeMayo because he was angry with her. The defense argued that the injuries were
a result of accidental falls due to drug and alcoho! abuse, as well as a well docu-
mented car accident, two days prior to her death. A defense forensic expert testified
that the injuries that caused her death were not from blows to the head and that some

of them were not sustained at or near the time of death.

 

'The Fort-Shelby Apartments were connected to the Double Tree Hotel and shared an
entrance, as weil as employees.

-|-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4159 Page 18 of 76

Dabish and Ms. DeMayo had known each other since high school (Vol. VI, p.
3).2, Ms. DeMayo had returned to Michigan in February of 2010 after attending
college in Miami, Florida (Vol. V, p. 152, 155). Ms. DeMayo was seeing a
psychiatrist in Florida for anxiety and had been prescribed Xanax (Vol. V, p.
164-165). Upon her return home, Ms. DeMayo and Dabish began spending time
together.

On March 9, 2010,, Dabish, who had been living in Waterford, Michigan,
signed a lease for an apartment at the Fort-Shelby Hotel in downtown Detroit (Vol.
X, p. 30-31). The Shelby was connected to the Double Tree Hotel and shared an
entrance, as well as employees. Dabish moved in on March 10". Ms. DeMayo also
began moving her clothing into the apartment. (Vol. IV, p. 54-58; Vol. VII, p. 73).
When Mr. Dabish found out, he complained to the front office supervisor that
someone had given a female permission to enter his apartment without his consent
(Vol. V, p. 60-61). He was also was upset that Ms. DeMayo had allegedly given her
phone number to the valet and he threatened to “kick somebody’s ass.” (Vol. IV, p.
60-62; Vol. VII, p. 83-84).

On March 10", Edward DeMayo, Diana’s father, had several telephone

contacts with his daughter and Dabish. After noticing several 911 calls on her phone,

 

?Trial was held on October 4, 5, 6, 7, 8, 12, 13, 18, 19, 20, 21, 22, 25, 26, 28, 2010. The tran-
scripts are identified as Vol. I through XV, respectively.

e
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4160 Page 19 of 76

he called and Ms. DeMayo sounded happy and had no explanation for the 911 calls
(Vol. V, p. 120-122). Later, Dabish called Mr. DeMayo on Ms. DeMayo’s phone,
allegedly made degrading comments about a dinner he had attended at his house,
said he was having anal sex with his daughter because he was mad at him (/d.).

In subsequent calls, Dabish allegedly said Ms. DeMayo could not come to the
phone because she was crying (Vol. IV, p. 127). However, Ms. DeMayo called her
father and explained that she was alright and not harmed. For his part, Dabish
apologized for his earlier calls, explaining that he had a few drinks (Vol. IV, p. 134).
On March 11, 2010 around 9:20 a.m., Dabish called Mr. DeMayo and told him that
Diana DeMayo had overdosed on Kionopin (Vol. IV, p. 139).

ERIC BROWN, the general manager of the family business, answered two calls
on March 11, 2010, at around 5:03 a.m. and 5:13 a.m. from Dabish reporting “a
situation” with a young lady in his apartment that he thought had overdosed. Dabish
sounded scared and panicky. Brown told Dabish to put her in the shower and call
EMS (Vol IV, 76-79).

Police officers ANGELA JACKSON and KENNETH LENTON were first on
the scene at around 6:20 a.m (Vol. VII, p. 91-93; Vol. X p. 95). When Dabish opened
the door to the apartment, he yelled at the officers to “get your ass in here because

she’s dying” (Vol. VII, p. 94). Dabish added, “the bitch tried to kill herself, she tried
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4161 Page 20 of 76

to OD” (Vol. VII, p. 95). Dabish was frantic, screaming, yelling and cussing (Vol.
VII, p. 97). When they entered the apartment they saw a female in the living room
with a little blood around her mouth and nose and breathing shallow (Vol. VII, p.
97-98). The woman’s clothes were wet as were Dabish’s clothes. The officers
noticed blood on Dabish’s clothes, the carpet and smeared on the bed (Vol. VII, p.
96-97). A kitchen cabinet door was broken (Vol. VII, p. 97-98). There was a
prescription pill bottle on the island in the kitchen, but the police did not take it (Vol.
VII, p. 106). Dabish said he had thrown all the knives from the kitchen out a window
to keep DeMayo from killing herself, but no knives were found outside (Vol. VII, p.
102). Dabish also told the officers that he had fallen asleep and woke up to DeMayo
walking around bleeding from the nose and mouth (Vol. VII, p. 103). He explained
that he had put Ms. DeMayo in the shower to try to revive her and that did not help.

He slapped her to wake her up and applied CPR and chest compressions in an attempt
to revive her (Vol. VII, p. 112, 120).

Dabish also said that Ms. DeMayo had an argument with her father and because
of him, she was going to kill herself (Vol. VII, p. 104, 114). Dabish gave inconsistent
accounts of his relationship with DeMayo, saying at the time “that girl is my life”, but
also telling the police he barely even knew her and had no contact information for her

(Vol. VII, p. 103, 108). Dabish was briefly handcuffed at the apartment so the
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4162 Page 21 of 76

officers could conduct their investigation but he was subsequently released (Vol. VII,
p. 110).

Two EMS technicians arrived at the apartment on the 11th, shortly after 6:30
a.m (Vol. IV, 160; Vol. VHI, p. 7). When ERIC HANSEN and AMORENA
COLLINS knocked on the apartment door, Dabish opened the door and said “get the
f--- in here” (Vol. IV, p. 163; Vol. VI, p. 8-9). Dabish was pacing back and forth,
screaming, irate and “out of contro!” (Vol. IV, p. 164). Dabish pointed to Ms.
DeMayo who was lying on a blanket in the living room (Vol. IV, p. 165). Dabish
said she had stopped breathing and overdosed on his Klonopin (Vol. IV, p. 165-167).
There was a drop of blood from her nose and abrasions on her head and chest (Vol.
IV, p. 167, 177). Her face was purple in color and there was a weak pulse (Vol. IV,
p. 168-170). Dabish pleaded with them to save Ms. DeMayo, explaining she took his
Klonopin, she had tried to hurt herself and he had administered CPR (/d., p. 11).
However, Dabish could not locate the pill bottle at that time (Vol. IV, p. 168). The
front of Dabish’s shirt was also covered in blood (Vol. IV, p. 163, 169).

Collins first attempted to provide oxygen through a bag valve device, but was
unsuccessful, so she inserted an endotracheal tube (Vol. IV, p. 141). Blood came up

through the tube, which could come from the lungs or stomach if the tube was
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4163 Page 22 of 76

displaced (Vol. IV, p. 281). The endotracheal tube was not properly placed in the
trachea and was removed at the hospital (Vol. IV, p. 119-120).

NICOLE DABISH, the mother of Peter Dabish testified that Ms. DeMayo and
her son were friends since high school (Vol. VI, p. 6). She helped her son and Ms.
DeMayo move from Waterford to the apartment at Fort Shelby (Vol. VI, p. 24).
Dabish called her early the next morning saying Ms. DeMayo had overdosed and to
come to the apartment (Vol. VI, p. 34). Dabish told her he had called 911. His
mother instructed him to slap her in the face to revive her (Vol. VI, p. 69). When she
arrived at the scene, she was not able to enter the apartment, but saw Ms. DeMayo on
a gurney (Vol. VI, p. 110). She said Dabish then went to the hospital where Ms.
DeMayo’s father was (Vol. VI, p. 45). Mrs. Dabish had seen Ms. DeMayo “high”
“quite a few times” and saw her pill bottles in the Waterford apartment (Vol. VI, p.
128-129).

Medical testimony from DR. MARK HORNYAK, a neurosurgeon at Detroit
Receiving Hospital, JERRY CHU, the Director of toxicology at the Detroit Medical
Center, and Dr. LOKMAN SUNG, an assistant medical examiner at Wayne County
was presented. Dr. Hornyak was consulted because of the head injuries to Ms.
DeMayo (Vol. IV, p. 95-97). A cat scan revealed a subdural hematoma with no

meaningful prognosis and since she was in a deep coma, nothing could be done (Vol.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4164 Page 23 of 76

IV, p. 98-99). There were no skull fractures, but a small laceration above the
eyebrow was noted (Vol. IV, p. 113). A urine toxicology screen was positive for
benzodiazepine and cannabis (/d.). Ethanol level was 42 (Vol. IV, p. 114). The
medical records indicated that Ms. DeMayo was not properly intubated when she
arrived at the hospital and had ten minutes of “downtime”, which contributed to her
state of being brain dead (Vol. IV, p. 121-122). Dr. Hornyak described the injury to
the brain as caused by some sort of blunt force trauma, a “high velocity or high
energy injury” commonly caused by high speed motor vehicle accidents or falls from
heights or unprotected falls (Vol. IV, p. 104-106). This would be in contrast to a
“low energy injury” such as being struck with an object, for example a baseball bat
(id.).

Mr. Chu received blood and urine samples from Ms. DeMayo for analysis
(Vol. V, p. 57-58). The blood was negative for drugs, but had a blood alcohol level
of .04, one-half the legal limit for driving (Vol. V, p. 61, 73). The blood alcohol at
the time of the incident may have been higher. The urine tested positive for
benzodiazepine, which includes Klonopin (Vol. V, p. 62-65). It was also positive for

cannabis (Vol. V, p. 84).
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4165 Page 24 of 76

A urine test is more “sensitive” than a blood test because blood metabolizes
quickly (Voi. V, p. 86, 88-89). Klonopin is commonly used to treat panic disorders
in adults (Vol. V, p. 52).

Dr. Sung performed the autopsy (Vol. VIII, p. 38). Dr. Sung opined that the
cause of death was blunt force trauma,’ caused by at least eight blows to the head
(Vol. VIII, p. 38-39). There was no defensive wounds but older bruises to the
extremities were noticed. The internal examination revealed a large hemorrhage on
the left side of the dura covering the brain with bleeding directly into the brain (Vol.
VIII, p. 64). According to Dr. Sung, the injuries were “consistent with” the
possibility of being caused by a hard slap, fist, kicking or being slammed against a
surface and not a fall (Vol. VIII, p. 85-86, 114). The exact cause of the injury could
not be determined. There were no skull fractures and no evidence that a weapon
caused the injuries (Vol. VIII, p. 96). There were no injuries to the scalp and the time
that the bruising and abrasions were caused could not be determined either (Vol. IX,
p. 9). It should be noted that Dr. Sung did not shave the scalp.

The defense called police officer JAMES JARRETT, of the Waterford
Township Police who stated that Ms. DeMayo was issued a traffic violation on March

8"" for a car accident she had with another vehicle (Vol. XIV, p. 4-8). An airbag in

 

>There was a single blow to the right shoulder and one to the right eye.

-8-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4166 Page 25 of 76

her vehicle had been deployed in the accident, but no apparent injuries to her were
noted (/d.)

Dr. LJUBISA DRAGOVIC, a forensic pathologist, neuropathologist, and
current Medical Examiner for Oakland County reviewed the autopsy reports, findings
and testimony prepared by the prosecution (Vol. XI, p. 79-89). Dr. Dragovic opined
that the injury to DeMayo’s right eye socket was not indicative ofa slap or punch, but
rather was consistent with her head striking the edge of a stationary object (Vol. XI,
p. 92-96). The injury to her nose was consistent with a fingernail scrapping and the
injury to her lower lip was not consistent with having been struck with a fist or slap
(Vol. XI, p. 97-98), Instead, those injuries were consistent with a person forcibly
grabbing her face and head (Vol. XI, p. 100-101). The knee injury was consistent
with a fall and the bruises on the leg and hips appeared to be of different ages (Vol.
XIV, p. 14-15). The shoulder injuries were consistent with a forceful squeeze rather
than a punch or blow and none of the injuries to her face or body were fatal injuries
(Vol. XIV, p. 17-21).

As far as the fatal head injuries, Dr. Dragovic testified that microscopic
examination of the brain showed a healing process of the injury, a process present for
a minimum of 24 to 36 hours prior to death (Vol. XIV, p. 32-33; Vol. XIII, p. 4). The

subdural bleeding was the result of the head hitting something such as an unyielding
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4167 Page 26 of 76

surface (Vol. XIII, p. 10-12), Dr. Dragovic found three general areas of hemorrhag-
ing to the back of the decedent’s head (Vol. XIH, p. 20-21). The cause of death was
blunt force trauma and complications (Vol. XIII, p. 381). However, it was unclear
if the injuries to the head were caused by falls or being pulled or propelled into
something by another person (Vol. XIII, p. 40).

Dr. Dragovic testified that this was a suspicious death and so homicide is
presumed in such cases. But he concluded that one cannot say in this case that this
was a homicide because the person could have fallen down because of intoxication.
He also could not say what the manner of death was because there was not enough
information.(Vol. XIII, p. 39-40).

In rebuttal, Dr. CARL SCHMITT, a forensic pathologist employed by Wayne
County, contradicted Dr. Dragovic, saying that there was no evident healing process
in the brain, or no way to accurately date a bruise (Vol. XIV, p. 53-56). Dr. Schmitt
could not tell what object struck Ms. DeMayo’s head and disagreed with Dr.
Dragovic regarding the cause of the facial injuries (Vol. XIV, p. 71-72). Not
surprisingly, Dr. Schmitt agreed with the findings of his colleague, Dr. Sung.

Mr. Dabish challenged his convictions on the direct appeal and then filed a
collateral appeal in state court pursuant to Michigan Court Rule 6.500. He was denied

relief in all courts.

-10-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4168 Page 27 of 76

On March 10, 2017, he filed a petition for a writ of habeas corpus in the United
States District Court. The Attorney General for the State of Michigan filed an answer
and Petitioner’s reply brief was filed on May 10, 2018.

On December 5, 2018, Dr. Michael Baden, a forensic pathologist, transmitted
a report to counsel herein, containing his opinion on the cause of death. He first found
that the blunt force injuries were limited to the skin and caused no significant internal
damage. They were not lethal blows. The subdural hemorrhage was the result of a
fall and not from a direct blow. Finally, he concluded that the most significant factor
causing death was the “anoxic cerebral damage caused by improper intubation.”
(Appendix A: Baden Report, Appendix B: Baden Curriculum Vitae)

This case is before this Court pursuant to an order entered on March 6, 2019,
by Magistrate Judge Ellen Carmody, of the United States District Court, Western

Division. (Appendix C: Order).

=|].
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4169 Page 28 of 76

ARGUMENT
I. A SUCCESSIVE MOTION FOR RELIEF FROM JUDG-
MENT IS PERMITTED WHERE THERE IS A CLAIM OF
NEW EVIDENCE AND WHERE THERE IS A SIGNIFI-
CANT POSSIBILITY THAT THE DEFENDANT IS INNO-
CENT OF THE CRIME.

MCR 6.502(G)({2) permits the filing of a successive motion for relief from
judgment based on a claim of new evidence that was not discovered before the first
motion for relief from judgment was adjudicated. New evidence includes scientific
evidence. MCR 6.502(G)(3). The term scientific evidence is a broad category
including but not limited to shifts in science.

The newly discovered evidence offered pursuant to MCR 6.502(G)(3) does not
have to meet the procedural threshold found in People v. Cress, 468 Mich 678
(2003). The only requirement is that the evidence was not discovered before the first
motion. People v. Swain, 499 Mich 920 (2016); People v. Watkins, 500 Mich 851
(2016); People v. Robinson, 503 Mich 883 (2018).

The Cress factors applicable are 1) the evidence, not its materiality is newly
discovered, 2) the evidence is not cumulative, 3) the evidence could not have been

produced at trial using reasonable diligence, and 4) the new evidence makes a

different result probable on retrial. Factor #3, pursuant to Swain, is not applicable.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4170 Page 29 of 76

Furthermore, where there is a significant possibility that the defendant is
innocent of the crime, the good cause requirement of MCR 6.508(D)(3) is not
applicable. People v. Johnson, 502 Mich 541, 566 (2018).

In the instant case, the new scientific evidence is the expert opinion of Dr.
Michael Baden concerning the lethality of any injuries inflicted by Mr. Dabish. The
prosecution alleged that Peter Dabish was responsible for several blunt force injuries.
Dr. Baden opined that these were not lethal. Thus the intervening cause doctrine was
available as a defense. He further opined that the grossly unskillful attempt to
intubate the victim left her without oxygen for ten minutes and this was the cause of
death. (Appendix A: Baden Report, Appendix B: Baden Curriculum Vitae). There
is a reasonable probability that at retrial with this evidence, the jury would find the
defendant not guilty of murder because the cause of death was attributable to the
actions of the EMS personnel depriving Ms. DeMayo of oxygen for ten minutes and
not the conduct of the Defendant. Additionally, Dr. Baden’s report undermines
confidence in the torture conviction.

This evidence was not discovered until 2018 when Dr. Baden issued his report.
The opinion of this expert is not cumulative to the opinion testimony offered at trial
or any other evidence offered at trial. Dr. Dragovic, the defense expert at trial, did

not testify that the blows attributable to the defendant were not lethal. Dr. Dragovic

a):
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4171 Page 30 of 76

equivocated on the cause of death, and ultimately merely attacking the certainty of
the prosecution’s expert’s opinion. (Statement of Facts pp 12-13).

Defendant does not have to show cause for the failure to produce this evidence
at trial because the evidence raises a significant possibility that the defendant is
innocent. People v. Johnson, supra and People v. Swain, supra. (Issues II and III do
discuss cause). Here Defendant is not just arguing legal innocence. He is arguing
factual innocence. Nor is it merely another cumulative witness or a recanting
witness. It is reliable scientific evidence.

II. THIS COURT SHOULD CONDUCT AN EVIDENTIARY
HEARING ON THE NEWLY DISCOVERED SCIENTIFIC
EVIDENCE AND ON INEFFECTIVE ASSISTANCE OF
BOTH TRIAL AND APPELLATE COUNSEL WHERE
DEFENDANT’S OFFER OF PROOF INCLUDES SCIEN-
TIFIC EVIDENCE TO SUPPORT HIS CLAIM OF INNO-
CENCE AND ALSO THE AFFIDAVITS OF FORMER
COUNSEL.

A. LEGAL AUTHORITY

To find that a defendant's right to the effective assistance of counsel was so
undermined that it justifies reversal of an otherwise valid conviction, a defendant
must show 1) that counsel's performance fell below an objective standard of
reasonableness under prevailing professional norms, and 2) that the representation so

prejudiced the defendant as to deprive him of a fair trial. As to the second prong, the

defendant must show that there is a reasonable probability that, but for counsel's

-14-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4172 Page 31 of 76

unprofessional errors, the result of the proceeding would have been different.
Strickland v. Washington, 466 US 668 (1984); People v. Pickens, 446 Mich 298
(1994).

An attorney owes the client the duty to make reasonable investigations or to
make a reasonable decision that makes a particular investigation unnecessary.
Strickland v. Washington, supra p. 691. This is a constitutionally imposed duty.
People v. Grant, 470 Mich 477 (2004). Trial counsel's strategic decisions are
deferred to only to the extent that those decisions are based on investigation.
Strickland, supra at 689-693.

B. EVIDENTIARY HEARING

Where the grounds for an ineffective assistance of counsel claim are not
obvious from the record, an evidentiary hearing should be held in the trial court.

A convicted person who attacks the adequacy of the representation he

received at his trial must prove his claim. To the extent his claim

depends on facts not of record, it is incumbent on him to make a

testimonial record at the trial court ... which evidentially supports his

claim and which excludes hypotheses consistent with the view that his

trial lawyer represented him adequately.

People v. Ginther, 390 Mich 436 442-443 (1973); People v. Mitchell, 454 Mich 145
(1997)(Remanded for a hearing).

No Michigan case speaks to the quantum of proof necessary on a motion for

new trial to obtain a hearing in the trial court. The Ginther decision and the appellate

-15-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4173 Page 32 of 76

court rule authorizing remands to the trial court just require that a claim be identified
and that a need for a testimonial record be shown. MCR 7.211(C)(1)(a)(i1).. Such
motions can be supported by affidavit or by an offer of proof.

The Second Circuit requires only that the claim be plausible.

At this preliminary stage, he is not required to establish that he will

necessarily succeed on the claim, and indeed, ifhe could presently prove

that proposition, no hearing would be necessary.

United States v. Tarricone, 996 F2d 1414, 1418 (2™ Cir. 1993)

The Sixth Circuit, in less than dicta, refers to a prima facie case being made
out. White v. McAninch, 235 F3d 988 (6th Cir. 2000)... A prima facie showing of the
violation of a constitutional right means on/y that “an applicant ... alleges facts
which, if proved, would entitle him to relief.” Townsend v. Sain, 372 US 293, 312
(1963) overruled on other grounds, Keeney v. Tamayo-Reyes, 504 US 1 (1992).

In the instant case, the grounds for an ineffective assistance claim are not
obvious from the record. Those areas in which a record must be made are indicated
below and in Issue III.

C. FIRST PRONG - DEFICIENT PERFORMANCE
In this case, Defendant claims that trial counsel was ineffective for failing to

offer proof that the victim died as a result of grossly erroneous medical treatment and

that any blows struck by the defendant, for instance the slap to try and bring her back

-16-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4174 Page 33 of 76

to consciousness, were non lethal. Trial counsel was ineffective for failing to mount
the defense and ineffective for failing to ask for a jury instruction on this defense.

The Sixth Amendment to the United States Constitution guarantees to every
criminal defendant the effective assistance of counsel. Part of the duty owed by
counsel to his client is to conduct a reasonable investigation. Strickland v. Washing-
ton, 466 US 668, 690-693; 104 S Ct 2052; 80 L Ed 2d 674 (1984).

Mr. Dabish has always maintained that he is innocent of these charges. He has
always denied inflicting blunt force lethal injuries to the head of the victim. Prior to
trial, defense counsel had access to the medical notes showing that a problem arose
when emergency medical personnel tried to intubate Ms. Demayo. Thus, the trial
attorney was on notice that the technician’s action of introducing a tube into the
esophagus of the victim, thus depriving her of oxygen, must be investigated as the
cause of death.

Michigan jurisprudence recognizes that if a wound inflicted by defendant is
nonmortal and if grossly erroneous medical treatment causes death, then the
defendant is not guilty of murder. People v. Cook, 39 Mich 236, 240 (1875). In Cook,
the defendant shot the victim, but the doctor administered an overdose of morphine.
Cook laid out a two-tiered analysis. Was the injury inflicted by the .defendant fatal

and if it was not, was the medical treatment grossly erroneous or grossly unskill ful.

~172
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4175 Page 34 of 76

See also People v. Herndon, 246 Mich App 371 (2001)(the intervening cause doctrine
applies to grossly negligent medical care).

The pertinent jury instruction reads as follows:

M Crim JI 16.16 Susceptible Victim / Improper Medical Treatment

(1) If the defendant unlawfully injured [name deceased] and started a
series of events that naturally or necessarily resulted in [name de-
ceased]’s death, it is no defense that:

[Choose one or more of (2), (3), or (4):]
(2) the injury was not the only cause of death.

(3) [name deceased] was already weak or ill and this contributed to [his
/ her] death.

(4) the immediate cause of death was medical treatment. It is a defense,
however, if the medical treatment was grossly erroneous or grossly
unskillful and the injury might not have caused death if [name
deceased] had not received such treatment.

(Emphasis added).

In this case, Dr. Baden opined that the blows the prosecution attributed to Peter
Dabish were not lethal. Thus the intervening cause doctrine was available as a
defense. He further opined that the grossly unskillful attempt to intubate the victim

left her without oxygen for ten minutes and this was the cause of death.

-18-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4176 Page 35 of 76

Trial counsel’s failure to recognize grossly erroneous medical treatment as a
viable defense meant that counsel, by default, adopted a defense that was unsup-
ported by the evidence. The injuries to the victim were caused by her repeatedly
falling because she was so intoxicated and high. But the toxicology report and
medical and scientific evidence offered at trial did not support this contention. There
was no evidence of benzodiazepine in her blood. Evidence was found in her urine but
the expert opined that it had been ingested four days earlier. Her blood alcohol level
was .04, one half the legal limit for driving. There was evidence of cannabis in the
urine, but not in the blood. (Statement of Facts p. 6). Thus, this strategy was
unreasonable.

The only viable defense, and one which also had the virtue of being true, is that
the EMS technician’s gross incompetence deprived Ms. DeMayo of oxygen for more
than ten minutes which led to her death.

The failure to investigate a complete defense to a charge of murder can never
be considered a reasonable strategic choice.

Likewise, former appellate counsel’s failure to raise this issue on the direct

appeal constitutes ineffective assistance of counsel on appeal.

-19-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4177 Page 36 of 76

Mr. Dabish should be permitted to hold a hearing on this crucial issue. At this
hearing, he would call not only Dr. Baden but also the trial attorney, Dominick Sorise
and the former appellate counsel DeDay Larene.

Hl. THE PROCEDURAL REQUIREMENTS OF MCR 6.508
(D)(3) HAVE BEEN MET.

A. TEST AND STANDARD OF REVIEW

Generally before this Court can entertain a motion for relief from judgment,
Petitioner must meet the two prong test of MCR 6.508(D)(3). First, he must show a
reason why these issues were not raised on the direct appeal. That’s the cause prong.
Second, he must show that he was actually prejudiced by the omission of these issues.

However, newly discovered scientific evidence is not subject to the cause and
prejudice requirements of the court rule. Additionally, according to the court rule,
cause does not have to be shown where there is a significant possibility that the
defendant is innocent.

THE CAUSE PRONG

Under MCR 6.508(D)(3)(a), the cause prong is satisfied if defendant shows
that his appellate attorney was ineffective for failing to raise the issue on the direct
appeal. People v. Reed, 449 Mich 375, 378-379 (1995); Murry v. Carrier, 477 478,
492 (1986)(procedural default under 28 USC 2254 is excused upon a showing of

ineffective assistance of appellate counsel). The performance of appellate counsel is

-20-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4178 Page 37 of 76

properly reviewed under the Strickland standard. People v. Uphaus, 278 Mich App
174, 186 (2008). See Webb v. Mitchell, 586 F3d 383, 398 (6th Cir. 2009). A
defendant "must show that his appellate counsel's decision not to raise a claim of
ineffective assistance of trial counsel fell below an objective standard of reasonable-
ness and prejudiced his appeal." Uphaus, supra at 186. A defendant must also
overcome the presumption that his appellate counsel's decision constituted sound
strategy. Jd. Appellate counsel may legitimately winnow out weaker arguments in
order to focus on those arguments that are more likely to prevail. a.

Appellate counsel need not raise every non-frivolous claim in order to provide
effective assistance. Jalowiec v. Bradshaw, 657 F3d 293, 321-22 (6th Cir. 2011). The
failure to raise an issue on appeal constitutes ineffective assistance only if there is a
reasonable probability that inclusion of the issue would have changed the outcome
of the appeal. Howard v. Bouchard, 405 F3d 459, 485 (6th Cir. 2005).

To show ineffective assistance when appellate counsel presents one argument
instead of another, petitioner must demonstrate that the issue not presented “was
clearly stronger than issues that counsel did present.” Caver v. Straub, 349 F3d 340,

348 (6th Cir. 2003) (quoting Simith v. Robbins, 528 US 259, 288 (2000)).

-2]-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4179 Page 38 of 76

THE PREJUDICE PRONG
Under MCR 6.508(D)(3)(b), the definition of actual prejudice, relevant to the
issues raised here, is defined as follows:
(I) in a conviction following a trial, but for the alleged
error, the defendant would have had a reasonably likely
chance of acquittal;
(iii) . . . the irregularity was so offensive to the mainte-
nance of a sound judicial process that the conviction
should not be allowed to stand regardless of its effect on
the outcome of the case.
B. DISCUSSION
1. Cause
In this case, the cause prong is met because former appellate counsel was
ineffective for the failure to investigate and raise the issue presented here. The issues
raised on the direct appeal were basically evidentiary issues and did not go to
innocence. While the sufficiency issue was important, without the expert testimony
on the issue of grossly erroneous medical treatment, the causal connection between
the predicate felony and the felony murder conviction could not be severed.
Consequently, the sufficiency evidence could be, and was, easily rejected by the

appellate court. The innocence issue raised here is substantially stronger than the

issues raised on the direct appeal.

LOD.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4180 Page 39 of 76

There was no sound appellate trial strategy that would justify the exclusion of
the issue raised here. People v. Riley (After Remand), 468 Mich 135, 140 (2003).
And since former counsel did not spot these issues, there were no strategic choice to
which this court would have to defer between the issue raised on direct appeal and the
issue raised now. (Exhibit E; Larene Affidavit).

2. Prejudice

On the second prong, prejudice is shown because absent trial counsel’s
deficient performance, defendant had a reasonably likely chanced of acquittal. MCR
6.508 (D) (3) (b)(1) Absent appellate counsel’s deficient performance, Mr. Dabish
had a reasonably likely chance of a different outcome on appeal. MCR 6.508(D)(3)
(b)(iii).

This new scientific evidence would support a request for the jury instruction
on Susceptible Victim/Improper Medical Treatment. M Crim JI 16.16. The jury would
be told that it is a defense to murder if the medical treatment was grossly erroneous
or grossly unskillful and the injury might not have caused death if the deceased had
not received such treatment. M Crim JI 16.16(4). There is a reasonable probability
that the jury would acquit the defendant at a retrial.

The Court is also referred to the discussion immediately following in

subsection (3).

-93-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4181 Page 40 of 76

3. Significant Possibility of Innocence
Effective January 1, 2019, the court rule regarding successive motions, MCR

6.502(G), was amended as follows:

(2) A defendant may file a second or subsequent motion based on a
retroactive change in law that occurred after the first motion for relief
from judgment or a claim of new evidence that was not discovered
before the first such motion. The clerk shall refer a successive motion
that asserts that one of these exceptions is applicable to the judge to
whom the case is assigned for a determination whether the motion is
within one of the exceptions.

The court may waive the provisions of this rule if it concludes that
there is a significant possibility that the defendant is innocent of the
crime.

(3) For purposes of subrule (G)(2), “new evidence” includes new
scientific evidence. This includes, but is not limited to, shifts in science

entailing changes:

(a) in a field of scientific knowledge, including shifts in
scientific consensus;

(b) in a testifying expert’s own scientific knowledge and
opinions; or

(c) inascientific method on which the relevant scientific
evidence at trial was based.

In the present case, the new scientific evidence is the expert opinion of Dr.
Michael Baden who attributes the cause of death to the grossly erroneous medical
treatment of the EMS technician the subdural hematoma, not to any action of Mr.

Dabish, but to a well-documented car accident occurring a few days earlier.

24.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4182 Page 41 of 76

He further concluded that any injuries that may have been inflicted by Mr. Dabish
were non-lethal. Subsection (3) is a rule of inclusion and so is interpreted broadly.
This evidence raises a significant possibility that Peter Dabish is innocent of
the offenses of which he was convicted. The new scientific evidence supports a
finding that the blows attributed to Mr. Dabish were not lethal. Instead, the evidence
supports a finding that the grossly erroneous medical treatment caused death. This is
the intervening cause doctrine which the Herndon Court found applicable to grossly
negligent medical care. People v. Herndon, supra. Thus there is a significant

possibility that Mr. Dabish is innocent.

-25-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4183 Page 42 of 76

RELIEF REQUESTED

In light of the foregoing, Defendant Dabish asks this Court to schedule an

evidentiary hearing on ineffective assistance of trial counsel and of appellate counsel

and on the issue of newly discovered scientific evidence and innocence, and grant a

new trial.

Dated: March 28, 2019

Respectfully submitted,

isiCpaig A. Daly

CRAIG A. DALY, P.C. (P27539)
Attorney for Petitioner Dabish

615 Griswold, Suite 820

Detroit, Michigan 48226

Phone: (313) 963-1455

Fax: (313) 961-4315

E-Mail: 4bestdefense@sbcglobal.net
is\Cbzabeth L Casobe

ELIZABETH L. JACOBS (P24245)
Co-Counsel for Petitioner Dabish

615 Griswold, Suite 1125

Detroit, Michigan 48226

Phone: (313) 962-4090

Email: elzjacobs@aol.com

-76-
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4184 Page 43 of 76

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,

Plaintiff,
-Vs- LCT 10-004848-01-FC
Hon. Kevin S. Cox
PETER NORMAN DABISH
Defendant.

APPENDIX
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4185 Page 44 of 76

APPENDIX A

APPENDIX B

APPENDIX C

APPENDIX D

APPENDIX E

TABLE OF CONTENTS
Dr. Michael M. Baden, M.D. opinion
Dr. Michael M. Baden, M.D. Curriculum Vitae

U.S. District Court Order re: Petitioner’s Motion to Stay
Proceedings and Hold Petition in Abeyance

Affidavit of Domnick J. Sorise

Affidavit of Deday Larene
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4186

APPENDIX A
MICHAEL M. BADEN, M.D.

15 West 53" Street, New York, New York 10019
Telephone: (212) 397-2732 + Facsimile: (212) 397-2754 + Email: mbaden@mac.com

5 December 2018

Via e-mail to 4bestdefense@shcglobal net
Craig A. Daly, Esq.

577 East Larned St
Detroit, MI 48226

Re: Diana Demayo, deceased
Dear Mr. Daly:

I have reviewed the autopsy report, autopsy photographs, toxicology report, EMT
reports, Detroit Medical Center records and police reports that you sent to me relative to the
death of Diana Demayo.

According to police they responded to a call for a possible overdose about 6:30 a.m.
on March 11, 2010. EMS was already there. EMT Amorena Collins told police that they found
Ms. Demayo on the floor with blood on her face in Mr. Dabish’s apartment. Mr. Dabish told
them that he thought she had overdosed on his Klonopin.

EMT Collins said “We intubated the victim in the apartment. She had a great pulse
when we started to suction her airway through the tube. Nothing but blood was coming out.

Fhat's when we took her out of the apartment, loaded her into the rig and transported her to

Detroit Receiving Hospital.” Ms. Demayo was alive when she was put in the ambulance with,

Page 45 of 76
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4187 Page 46 of 76

Baden/Demayo
5 December 2018

Page -2-

what proved to be, the intubation tube improperly placed. She was essentially dead a few
minutes later when she arrived at the hospital. :

Dr. Alvan Cruz, the Emergency Department receiving physician, wrote that “when she
arrived here she had no vital signs ... | checked for breath sounds and saw that the

endotracheal tube was not in the trachea.” The tube had been incorrectly inserted into the

esophagus and stomach, not into the tracheaand air passages. The blood they suctioned was

from her stomach, not from her lungs; the oxygen they were giving went into her stomach,
not into her lungs.

Dr, Mark Hornyak, the attending neurosurgeon, wrote that “There was an
approximate ten minutes of down time [during which her lungs received no oxygen] and
CPR, which was initiated, prior to arrival.” He concluded after the CT scan was done that Ms.
Demayo had a left subdural hemorrhage and “anoxic brain injury” and that she was brain
dead. Anoxic brain damage is caused when an insufficient supply of oxygen reaches the
brain.

After autopsy the medical examiner determined that Ms. Demayo, 23 years old, had
died of “at least 10 distinct blows to the body,” and certified that the cause of death was
“Multiple blunt force trauma” and classified the death as “Homicide.” Toxicology excluded
the cause of death as being a Klonopin overdose,

However, the blunt injuries were limited to the skin and caused no significant internal
damage. Rather, the bruises to the right side of the head and the subdural hemorrhage on

the left side of the brain are evidence of a contracoup injury that occurs not from blows to
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4188 Page 47 of 76

Baden/Demayo
5 December 2018
Page -3-

the stationary head, when the impact to the head and brain are both on the same side (coup
injury), but when the moving head strikes the ground. The impact is on one side and the
brain damage on the other side, as occurred with Ms. Demayo.

It is my opinion, to a reasonable degree of medical certainty, on the basis of my
education, training and experience, and the above materials that I have reviewed, that the
ten blunt force blows described at autopsy caused skin bruises but no lethal injury; that the
contracoup left subdural hemorrhage was the result of a fall and not from a direct blow; and
that the anoxic cerebral damage caused by improper intubation was the most significant
factor in causing Ms. Demayo’s death.

Very truly yours,

[MNeleel MU. Pade

Michael M. Baden, M.D.
Former Chief Medical Examiner,
City of New York :
Former Chief Forensic Pathologist,
New York State Police

MMB:ph
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4189 Page 48 of 76

APPENDIX B

MICHAEL M. BADEN, M.D.

 

15 West 537 Street, Suite 18
New York, New York 10019
Telephone: (212) 397-2732 Facsimile: (212) 397-2754

E-mail: MBaden@mac.com

CURRICULUM VITAE
EDUCATION
« The City College of New York (1955) B.S, Degree
¢ New York University School of Medicine {1959} M.D. Degree
POST-GRADUATE TRAINING
1959-1960 Intern, First (Columbia) Medical Division, Bellevue Hospital
1960-1961 Resident, First (Columbia) Medical Division, Bellevue Hospital
1961-1963 Resident, Pathology, Bellevue Hospital
1963-1964 Chief Resident, Pathology, Bellevue Hospital
(
LICENSURE
° New York State Medical License (1960) (
« Diplomate, National Board of Medical Examiner's (1960)
« Diplomate, American Board of Pathology:
Anatomic Pathology (1965)
Clinical Pathology (1966)
Forensic Pathology (1966)
PROFESSIONAL POSITIONS
1985-2011 Director, Medicolegal Investigations Unit, New York State Police
1961-1985 Office of Chief Medical Examiner, New York City; Chief Medical Examiner

(1978-1979)

1981-1983 Deputy Chief Medical Examiner, Suffolk County, New York; Director of
Laboratories, Suffolk County, New York |

Page 1 B.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4190 Page 49 of 76

TEACHING APPOINTMENTS

1961-1989

1975-2001
1975-1988

1975-1978

1986, 1989
1965-1978

2002

2002

New York University School of Medicine, Associate Professor, Forensic
Medicine

Visiting Professor of Pathology, Albert Einstein School of Medicine
Adjunct Professor of Law, New York Law School

Lecturer in Pathology, College of Physicians and Surgeons of Columbia
University

Visiting Professor, John Jay College of Criminal Justice
Assist Visiting Pathologist, Bellevue Hospital, New York

Adjunct Lecturer, The Cyril H. Wecht Institute of Forensic Science and Law,
Duquesne University School of Law

Distinguished Professor/Adjunct Lecturer, Henry C. Lee Institute,
University of New Haven (Connecticut)

GOVERNMENTAL APPOINTMENTS

1977-1979

1973-Present

2015-Present

1976-2014

1983-1986

1971-1975

1974-2006

1973-1987

Page 2

Chairman, Forensic Pathology Panel, United States Congress, Select
Committee on Assassinations, Investigations into the deaths of President
John F. Kennedy and Dr. Martin Luther King

Member, New York State Correction Medical Review Board

Member, New York State Justice Center for the Protection of People with
Special Needs

Member, New York State Mental Hygiene Medical Review Board (renamed
Justice Center for the Protection of People with Special Needs in 2015)

Member, National Crime Information Center, Committee on Missing
Children, United States Department of Justice (F.B.1.)

Special Forensic. Pathology Consultant, New York State Organized Crime
Task Force (investigation of deaths at Attica Prison}

Director and/or Moderator, Annual Northeastern Seminar in Forensic
Medicine, Colby College, Maine

Lecturer, Drug Enforcement Administration, Drug Law Enforcement
Training School, United States Department of Justice

8.17,2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4191 Page 50 of 76

PROFESSIONAL ORGANIZATIONS

1966-Present

1965-Present

1966-Present
1971-1975
1973-1976
1966-1986
1965-1978

1965-Present
1969-1978

1965-Present

HONORS

American Academy of Forensic Sciences; Fellow Vice President and
Program Chairman (1982-1983)

The Society of Medical Jurisprudence; Fellow, President (1981-1985)

College of American Pathologist; Fellow, Chairman, Toxicology
Subcommittee (1972-1974}

College of American Pathologists Foundation; Forensic Pathology Seminar
Faculty

American Board of Pathology; Forensic Pathology Board Test Committee
(1973-1976)

American Society of Clinical Pathologist; Fellow Member, Drug Abuse Task
Force (1973-1977)

New York State Medical Society; Chairman, Section of Medicolegal and
Workers’ Compensation Matters (1972)

Medical Society of the County of New York
National Association of Medical Examiner's

American Medical Association

* The City College of New York: Senior Class President; Editor-in-Chief of The Campus
(newspaper); Phi Beta Kappa

* Honor Legion, New York City Police Department, 1969

* College of American Pathologists, Certificate of Appreciation (Chairman, Toxicology Resource
Committee, 1972-1975}

e« American Academy of Forensic Sciences, Award of Merit, 1974 and 1983

* Drug Enforcement Administration, United States Department of Justice, Certificate of

Appreciation, 1982

-» New Jersey Narcotic Enforcement Officers Association, Certificate of Appreciation, 1977

« Fire Department of the City of New York, Certificate of Appreciation, 1978

Page 3

8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4192 Page 51 of 76

New York State Bar Association, Certificate of Appreciation, 1980

New York City Health and Hospitals Corporation, Certificate of Appreciation for participation in

development of emergency facilities for Emergency Medical Services for the City of New York,
1980

New York University, Great Teacher, 1980

First Fellow in Forensic Science of the University of New Haven, Henry C. Lee Institute,
(Connecticut), 2002

PROFESSIONAL PUBLICATIONS AND PRESENTATIONS

1

10.

11.

M. Helpern and M. Baden; Editors: Atlas of Legal Medicine by Tomio Watanabe, Lippincott,
1968

D. Louria, M. Baden, et al.: The Dangerous Drug Problem. New York Medicine, 22:3, May 1966

D. Gold, P. Henkind, W. Sturner and M. Baden: Occulodermal Melanocytosis and Retinitis
Pigmentosa. Am. J. of Ophthalmology, 63:271, 1967

B. Van Duuren, L. Lanseth, L. Orris, M. Baden and M. Kuschner: Carcinogenicity of Expoxides
Lactones and Peroxy Compounds v. Subcutaneous Injection of Rats. J. Nat. Cancer Institute,
39:1213, 1967

M. Helpern and M. Baden: Patterns of Suicides and Homicides in New York City, Proceedings
of the Seventh International Meeting of Legal Medicine (Budapest); October 1967

M. Baden: Pathology of Narcotic Addiction, Proceedings of the Sixth Latin American Congress
of Pathology (San Juan, Puerto Rice); December 1967

M. Baden: The Diagnosis of Narcotism at Autopsy, Proceedings of the American Academy of
Forensic Sciences (Chicago); February 1968

M. Baden: Medical Aspects of Drug Abuse, New York Medicine, 24:464, 1968

C. Cherubin, M. Baden, et al.: Infective Endocarditis in Narcotic Addicts. Ann. Int. Med.,
69:1091, 1968.

M. Baden: Pathologic Aspects of Drug Abuse, Proceedings of the Committee on Problems of
Drug Dependence, National Academy of Sciences, National Research Council, 1969.

W. Matusiak, L. Dal Cortivo and M. Baden: Analytical Problems on a Narcotic Addiction

Laboratory, Proceedings of the American Academy of Forensic Sciences (Chicago), February
1969

Page 4 8.17,2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4193 Page 52 of 76

12.

13.
14.
15.

16,

17,

18.
19.

20.
21.
Ze)
23.
24,
25.

26.

27.

M. Baden, P. Hushins and M. Helpern: The Laboratory for Addictive Drugs of the Office of
Chief Medical Examiner of New York City, Proceedings of the International Conference on
Poison Control (New York City), June 1969

M. Baden, S. Hofstetter and T. Smith: Patterns of Suicide in New York City, Proceedings of the
Fifth International Meeting of Forensic Sciences (Toronto), June 1969

R.W. Richter and M. Baden: Neurological Aspects of Heroin Addiction, Proceedings of the
Ninth Internationa! Congress of Neurology (New York City), September 1969

R.W. Richter and M. Baden: Neurological Complications of Heroin Addiction. Transactions of
the American Neurological Association

M. Baden: Of Drugs and Urine, Editorial, Medical Tribune

M. Baden: Methadone-Related Deaths in New York City, Proceedings of the Second National
Conference on Methadone Treatment (New York City), October 1969. Int. J. Addictions.

M. Baden: Chairman, Workshop on Techniques for Detecting Drugs of Abuse, Proceedings of
the Statewide Conference on Prevention Aspects of Treatment and Research in Drug Abuse.
New York City Narcotics Addiction Control Commission, 1969.

M. Baden: Investigation of Deaths of Persons Using Methadone, Proceedings of the Committee
on Problems on Drug Dependence. National Academy of Sciences National Research Council,
1970.

M. Baden: The Changing Role of the Medical Examiner, Proceedings of the American Academy
of Forensic Sciences (Chicago), February 1970, Med. Op. 7:64-68, 1971

N. Valanju, M. Baden, S.K. Verma and CJ. Umberger: Analytical Toxicological Determination of
Drugs in Biological Material. 1. Acidic Drugs. Acta Pharmaceutica Jugoslavica 20:11, 1970

M. Baden: Deaths from Heroin Addiction Among Teenagers in New York City, Proceedings of
the Second Worid Meeting on Medical Law (Washington, D.C.), August 1970

M. Baden: Bullous Skin Lesions in Barbiturate Overdosage and Carbon Monoxide Poisoning
(letter) JAMA 213:2271, 1970

M. Baden and J. Foley: Heroin Deaths in New York City during the 1960's, Int. MJ. of Legal
Medicine, 5:1970

N. Valanju, M. Baden, S. Valanju and S. Verma: Rapid Isolation and Detection of Free and
Bound Morphine from Human Urine. Int. M. J. of Legal Medicine, 5:1970

M. Baden: Angitis in Drug Abusers (letter), NEJM 264:11, 1971

M, Baden, et al.: Methadone Maintenance - Pro and Con. Contemporary Drug Problems, 1:17-
152, 1971

Page 5 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4194 Page 53 of 76

28.

29,

30.

31.

32.

33.

34.

35,

36.

37,

38.

39.

40.

41.

M. Baden: Changing Patterns of Drug Abuse. Proceedings of Committee On Problems of Drug
Dependence. NAS-NRC, 1971

M. Baden: Narcotic Abuse: A Medical Examiner's View. In: Wecht, C., Editor, Legal Medicine
Annual, 1971 (Appleton-Century-Crofts, New York State) Reprinted New York State J. Med.
72:834-40, 1972

Y. Challenor, R. Richter, B. Bruun, M. Baden and M. Pearson: Neuromuscular Complications of
Heroin Addiction. Proc, Am. Coll. Phys., 1971

C. Cherubin, M. Baden, et al.: Studies of Chronic Liver Disease in Narcotic Addicts. Proc. Am.
Coll, Phys,, 1971

M. Baden: Fatalities Due to Alcoholism. In: Keup, W., edit, Drug Abuse - Current Concepts
and Research. Charles C, Thomas, Springfield, Illinois, 1972

L. Roizin, M. Helpern, M. Baden, M. Kaufman and K. Skai: Toxo-synpathys (a multifactor
pathogenic concept) In: Keup, W., edit,: Drug Abuse - Current Concepts and Research.
Charles C. Thomas, Springfield, Illinois, 1972

M. Baden, N, Valanju, S. Verma and S. Valanju: Confirmed Identification Biotransformed Drugs
of Abuse in Urine. Am. J. Clin. Path. 57:43-51, 1972. Reprinted: Yearbook of Path. And Clin.
Path., 1973, 357-361 (Yearbook Medical Publishers)

M. Baden: Homicide, Suicide and Accidental Death Among Narcotic Addicts. Human
pathology 3:91-96, 1972

J. Pearson, R. Richter, M. Baden, Y. Challenor and B. Bruun: Transverse Myelopathy as an
Illustration of the Neurologic and Neuropathologic Features of Heroin Addiction. Human
Pathology, 3:107-112, 1972

B. Bruun, M. Baden, Y. Challenor, J. Pearson and R, Richter: De-neurologic Kimplikationer Ved
Heroinmisbrug Ureakuift. F. Leeger, 134:89-93

C. Cherubin, W. Rosenthal, R. Stenger, A. Prince, M. Baden, R. Strauss and T. McGinn: Chronic
Liver Disease in Asymptomatic Narcotic Addicts. Ann. Int. Med., 76:391-395, 1972

M. Baden, N. Valanju, S. Verma and S. Valanju: Identification and Excretion Patterns of
Propoxyphene and Its Metabolites in Urine. Proc. Comm. Prob. Drug Depend., National
Academy of Sciences - National Research Council, 1972

R. Richter, J. Pearson, B. Bruun, Y. Challenor, J. Brust and M. Baden: Neurological
Complications of Heroin Addiction. Proc. Comm. Prob. Drug Depend., National Academy of
Sciences ~ National Research Council, 1972

M. Baden and B. Lutz: Preliminary Analysis of 128 Methadone-Related Deaths in New York
City. Proc. Com. Prob. Drug Depend., National Academy of Sciences - National Research
Council, 1972

Page 6 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4195 Page 54 of 76

42.

43.

44,

45.

46,

47,

48.

49.

50.

51.

52,

53,

54.

55.

56.

57,

L. Roizin, M. Helpern, M. Baden, M. Kaufman, S. Hashimoti, J. C. Liu and 8. Eisenberg:
Neuropathology of Drugs of Dependence, In: Drugs of Dependence (Mule, J.C. and Brill, H.,
edit.) Uniscience Series, CRC (Chemical Rubber Co.), Cleveland, Ohio 1972

€. Cherubin, J. McCusker, M. Baden, F. Kavaler and Z. Amzel: The Epidemiology of Death in
Narcotic Addicts. Am. J. Epid,, 96:11-22

M. Baden: Narcotic Antagonists (letter) Science 177:1152, 1972

M. Baden: Investigation of Deaths From Drug Abuse. Chapter in: Spitz, W.U. and Fisher, R.W.,
edit: Medicolegal Investigation of Death, 1972, (Charles C. Thomas, Springfield, Illinois)

L. Roizin, M. Helpern, M. Baden, et al.: Methadone Fatalities in Heroin Addicts. Psych.
Quarterly, 46:393-410, 1972

M. Baden: Suicide in Prison, Proceedings of the American Academy of Forensic Sciences,
March 1973

L. R. Reichman, C. S. Shim, M. Baden and R. Richter: Development of Tolerance to Street
Heroin in Addicted and Non-Addicted Primates. Am. J. Public Health, 63:81-803, 1973

M. Baden and R. S. Turoff: Deaths of Persons Using Methadone in New York City, 1971,
Proceedings of the Comm. On Problems of Drug Depend., Nat. Acad. Of Sci. Nat. Res. Council,
1973

J.C. Huang and M, Baden: Rapid Methods of Screening Micro-Quantities of Abused Drugs from
Urine Samples for Micro-Crystal Tests. Clinical Toxicology, 6:325-350, 1973

P. Haberman and M. Baden: Alcoholism and Violent Death. Quarterly Journal of Studies on
Alcohol, 35:221-231, 1974

P, Haberman and M. Baden: Drinking, Drugs and Death. International Journal of the
Addictions, 9:761-773, 1974

D. C. Wise, M. Baden and L. Stein: Postmortem Measurement of Enzymes in Human Brain:
Evidence of a Central Noradrenergic Deficit in Schizophrenia (submitted for publication)

R. Richter, J. Pearson, M. Baden, et al.: Neurological Complications of Addiction to Heroin.
Bulletin of the New York Academy of Medicine, 49:3-21, 1973

M, Baden and D. Ottenberg: Alcohol - The All-American Drug of Choice. Contemporary Drug
Problems, 3:101-126, 1974

M. Baden: Pathology of the Addictive States. Chapter in: Medical Aspects of Drug Abuse,
Richter, R., edit. 1975 (Harper & Row)

M. Baden, N. Valanju, S. Verma and S. Valanju: Detection of Drugs of Abuse in Urine. Chapter
in: Medical Aspects of Drug Abuse, Richter, R., edit. 1975 (Harper & Row)

Page 7 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4196 Page 55 of 76

58.

59,

60.

61.

62.

63.

64,

65.

66.

67,

68.

69.

70.

71.

72,

D. Sohn and M. Baden: The First Year of the College of American Pathologists Toxicology
Survey Program, Amer. J. of Clin. Path., 1975

M. Baden: Narcotics and Drug Dependence by J. 8. Williams, Book Review, Journal of Forensic
Sciences, 1975

M. Baden: Drug Abuse, author and narrator, audio-visual presentation produced by the
College of American Pathologists, 1974

J. Pearson, R. Richter, M. Baden, E. Simon, et al.: Studies on Sites of Binding and Effects of
Narcotics in the Human Brain. International Congress of Neuropathology Proceedings,
Budapest, Hungary. Excerpta Medica, 1975

M. Baden and J. Devlin: Child Abuse Deaths in New York City, Proceedings of the American
Academy of Forensic Sciences (Chicago) 1975

M. Baden: Mortality from Alcoholism and Drug Abuse, Proceedings of the Second National
Drug Abuse Conference, (New Orleans) 1975

R. W. Richter, M. Baden, P. H. Shively, N. M. Valanju and J. Pearson: Neuromedical Aspects of
Methadone Abuse (abstract). Neurology 4:373-379, 1975 (presented at the Annual Meeting
of the American Academy of Neurology, May 3, 1975}

R. W. Richter, M. Baden and J. Pearson: Neuromedical Aspects of Narcotic Addiction. Audio-
visual presentation produced and distributed by Columbia University College of Physicians
and Surgeons, 1975

M. Baden: Basic Pathology for Criminal Lawyers, Proceedings of the Virginia Trial Lawyers
Association, 16:22-41, 1975

M. Baden: Contributor, Forensic Pathology, A Handbook for Pathologists; R. Fisher and C.
Petty, Editors. College of American Pathologists and National Institute of Law Enforcement
and Criminal Justice, United States Government Printing Office, 1977

M. Baden: Alcohol and Violence. Chapter in: The Professional and Community Role of the
Pathologist in Alcohol Abuse, G. Lundberg, Edit. United States Department of Transportation,
National Highway Traffic Safety Administration, 1976

M. Baden: Treating the Patient in Suicide Attempts and Abused Drug Overdoses. Physicians
Assistant, 1:18-20, 1976

P, Haberman and M. Baden: Alcohol, Other Drugs and Violent Death. Oxford University Press,
1978

M. Baden: Medical Aspects of Child Maltreatment; the Abused and Neglected Child: Multi-
Disciplinary Court Practice. The Practicing Law Institute, 1978

M. Baden: Evaluation of Deaths in Methadone Users. Legal Medicine Annual 1978 (Appleten-
Century-Crofts)

Page 8 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4197 Page 56 of 76

73.

74,

75.

76.

77.

78.

79.

80,

81.

82.

B3.

84.

85.

86.

87.

88.

O. Bubschmann, M. Baden, et al.: Craniocerebral Gunshot Injuries in Civilian Practice -
Prognostic Criteria and Surgical Management: Experience with 82 cases. Journal of Trauma,
19:6-12, 1979

M. Fellner, M. Baden, et al.: Patterns of Autofluorescence in Skin and Hair. International
Journal of Dermatology, 1980

S. Mackauf, M. Baden, et al: Anatomy for Lawyers. New York State Bar Association
Committee on Continuing Legal Education, 1981

M. Baden: The Lindbergh Kidnapping Revisited: Forensic Sciences, Then and Now. Journal of
Forensic Sciences, 28:1035-1037, 1983

M. Baden: The Lindbergh Kidnapping: Review of the Autopsy Evidence. Journal of Forensic
Sciences, 28:1071-1075, 1983

M. Baden: Investigation of Deaths in Custody, Proceedings of the American Academy of
Forensic Sciences (New Orleans), 1985

M. Baden: Embalmed and Exhumed Bodies, in Handbook for Postmortem Examination of
Unidentified Remains, M. Fierro, M.D., Ed. College of American Pathologists (in press}

M. Baden, J. A. Hennessee: Unnatural Death, Confessions of a Medical Examiner, Random
House, New York 1989

M. Baden, M. Roach: Dead Reckoning, The New Science of Catching Killers, Simon & Schuster,
New York 2001

M. Baden: The Role of the Medical Examiner and Coroner in the Investigation of Terrorism in
Forensic Aspects of Chemical and Biological Terrorism, Lawyers & Judges Publishing
Company, Inc., Tuscon, Arizona 2004,

M. Baden, L. Kenney Baden: “Remains Silent,” Alfred A. Knopf, August 2005.

M. Baden: Preface in Forensic Nursing by Virginia A. Lynch. Elsevier/Mosby, St. Louis,
Missouri 2006.

M. Baden: Exhumation in Spitz and Fisher's Medicolegal Investigation of Death, 4% Edition,
Charles C. Thomas, Springfield, Ilinois 2006.

M. Baden: Encyclopedia of Legal Medicine, Book Review, New England Journal of Medicine,
2006.

M. Baden, L. Kenney Baden: Scientific Evidence in Civil and Criminal Cases, 5th Edition,
Contributor, Foundation Press, 2007.

M. Baden, L. Kenney Baden: “Skeleton Justice,” Alfred A. Knopf, June 2009.

Page 9 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4198 Page 57 of 76

89. R. Williams (with M. Baden, H. Lee and C. Wecht)}: Sherlock Holmes and the Autumn of Terror,
Rukia Publishing, 2016.

. LECTURES

= Speaker, “Mass Disasters and Medical Legal Cases,” Wayne State University, Dearborn,
Michigan, May 2018

* Co-Chairman, Bring Your Own Slides, American Academy of Forensic Sciences, February, 2018

« Speaker and Panelist, Pioneers of Forensic Science, The Cyril H. Wecht Institute of Forensic
Science and Law, Pittsburgh, Pennsylvania, June 1-2, 2017

« Speaker, “Drug Related Death” and “Death Harvester,” Medicolegal Investigation of Death,
Wayne State University, Dearborn, Michigan, May 4, 2017

" Keynote Speaker, On the Front Line: New Frontiers in Forensics, Crime and Security, New York
City, April 4, 2017

« Speaker, National Medical Services speaker series, “Forensic Pathology for Toxicologists,”
March 2, 2017

« Speaker, New York State Bar Association, “Forensic Pathology Perspectives on Questioned
Diagnoses,” February 28, 2017

* (Co-Chairman, Bring Your Own Slides, American Academy of Forensic Sciences, February 15,
2017

= Lecturer, Henry F. Williams Seminar, “Medgar Evers Case,” Albany, New York, September 20,
2016

« Kentucky Funeral Director's Annual Meeting, “Determining Cause of Death,” Louisville,
Kentucky, June 30, 2016

« Mississippi Coroner's Conference, “Death Investigation,” Biloxi, Mississippi, June 23, 2016

" Medicolegal Investigation of Death, Wayne State University, “Controversies in Medicolegal
Cases,” Dearborn, Michigan, April 28, 2016

« Keynote Speaker, Forensic Nursing Conference, Drexel University, Philadelphia, PA, April 16,
2016

«" American Academy of Forensic Sciences, Co-Chairman, Bring Your Own Slides, February 26,
2016

« American Academy of Forensic Sciences, “Good Cop, Bad Cop,” February 25, 2016

Page 10 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4199 Page 58 of 76

« Speaker, New York State Bar Association Fall Program on Forensics, “Time of Death,” November
14, 2015

« Lecturer, Henry F. Williams Seminar, “Medgar Evers Case,” Albany, New York, October 5, 2015

* Speaker, Markel Symposium, “Medical Examiner’s Perspective in Police Shooting Incidents,”
West Haven, Connecticut, October 20, 2015

=" NACDL/National Forensic College, “Special Problems in Forensic Pathology: Discovery, Time of
Death Determinations and Cognitive Bias,” Benjamin N Cardozo School of Law Cordozo Law
School, New York, New York, June 8, 2015

« Medicolegal Investigation of Death, Wayne State University, "Asphyxial Deaths: Chokeholds,
Sleeperholds and Back Pressure,” Dearborn, Michigan, May 20, 2015

= “Confessions of a Medical Examiner,” The Lotus Club, New York, New York, May 11, 2015

" Medicolegal Investigation of Death, “Asphyxial Deaths: Chokeholds, Sleeperholds and Back
Pressure,” Wayne State University, Dearborn, Michigan, April 30, 2015

» American Academy of Forensic Science, “Prosecution Expert for Death in a Bathtub - Drew
Peterson case,” February 17,2015

* American Academy of Forensic Sciences, Co-Chairman, Bring Your Own Slides, February 17-21,
2014

« American Academy of Forensic Sciences, “Plausible Deniability The Ethics of Inconsistent
Consistency,” February 17-21, 2014

« Keynote Speaker, Baruch Biomedical Society, New York, New York, October 17, 2013

« Speaker, Markle Symposium, “Medical Examiner Perspective on the Death of JFK,” October 15,
2013

« Speaker, NAMFCU Annual Training, “Use of a Medical Examiner in a Nursing Home,” Mobile,
Alabama, October 7, 2013

« Speaker, Northeastern Association of Forensic Scientists, Cromwell, “Medical Evidence in the
JFK Assassination,” Connecticut, September 27, 2013

* Lecturer, Henry F. Williams Seminar, “Cold Cases with Dr. Baden,” New York State Police,
September 24, 2013

® “Use of a Medical Examiner in a Nursing Home Death Investigation,” Resident Abuse Training
Program, Virginia Beach, Virginia, June 6, 2013

«  “Medicolegal Investigation of Death, “Investigating the Scene of Mass Disasters: What to Lock

for with Fire, Explosion or Terrorist Attack,” Wayne State University, Dearborn, Michigan, May
1-3, 2012

Page 11 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4200 Page 59 of 76

« Children's Law Topical Conference, “When ‘Abuse’ is Not Abuse,” Albany, New York, April 19,
2013

= “Determining Cause of Death,” Making Sense of Science VI: Forensic Science and the Law,
NACDL & CAC}’s 6" Annual Conference, Las Vegas, Nevada April 5-6, 2013

« American Academy of Forensic Science, Panelist, “150 Years — Does Time Bring Agreement?
The H.L. Hunley, the R.M.S. Titanic, and the Assassination of John F. Kennedy,” Washington, D.C,
February 17-24, 2013

«American Academy of Forensic Sciences, Co-Chairman, Bring Your Own Slides, February 17-24,
2013

= Speaker, Corrections and Youth Services Association Annual Meeting, Saratoga Springs, New
York, October 31, 2012
» Lecturer, 215* Annual Arnold Markle Symposium, “Sexually Related Homicides,” October 9, 2012

# Lecturer, Henry F. Williams Seminar, New York State Police, "Forensic Pathology,” September
18-19, 2012

« Society of Professional Investigators, “Current Status of the Forensic Sciences,” New York, New
York, September 12, 2012

« Speaker, New York State Police Sexual Abuse Seminar, Albany, New York, May 21, 2012

= “Medicolegal Investigation of Death, “Problems in Forensic Pathology,” Wayne State University,
Dearborn, Michigan, May 1-3, 2012

= 2012 NASDEA Spring Conference, “Drug Deaths: Homicide v. Overdose,” The Roosevelt Hotel,
New York City, NY, April 24, 2012

= Concord Seminars for the Dental and Medical Professions, “Forensic Odontology,” Manchester,
New Hampshire and Bangor, Maine, April 20-21, 2011

= Emory School of Medicine, Grand Rounds, “Forensic Pathology: The Good, The Bad, The Ugly,”
Atlanta, Georgia, March 3, 2012

« Major Case Squad of Greater St. Louis Annual Retraining Conference, “Forensic Pathology,” St.
Louis, Missouri, March 4-5, 2012

» American Academy of Forensic Sciences, “Conflicting and Misleading Testimony in the Forensic
Pathology Community,” February 19-25, 2012

= American Academy of Forensic Sciences, Co-Chairman, Bring Your Own Slides, February 19-25,
2012

« Lecturer, 20% Annual Arnold Markle Symposium, “Investigation of Sex Crime: Forensic
Investigation of Sexual Assault, Serial Offenders, and Sexual Abuse,” October 10, 2011

Page 12 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4201 Page 60 of 76

* Lecturer, Henry F. Williams Seminar, New York State Police, “Forensic Pathology,” September
18-21, 2011

* Speaker, Annual Investigation for Identification, New Orleans, Louisiana, August 25-26, 2011

= Lenox Hill Hospital, Medical Grand Rounds, “Controversies in Forensic Medicine,” New York
City, March 11, 2011

" Valley Forge Dental Conference, Keynote Speaker, “Justice Through Science,” Valley Forge,
Pennsylvania, March 4, 2011

» American Academy of Forensic Sciences, Communications in Forensics, “In My Experience ...”
February 21, 2011

« American Academy of Forensic Sciences, A Multidisciplinary Look into Forensic Science:
Perspectives, Views and Experiences, “Forensic Pathology Perspectives,” February 22, 2011

* American Academy of Forensic Sciences, Co-Chairman, Bring Your Own Slides, February 23,
2011

= Lecturer, “CSI: Dartmouth,” University of Massachusetts/Dartmouth Law School, Dartmouth,
Massachusetts, November 18, 2010

" Guest Forensic Lecturer (4 lectures), Transatlantic Crossing of the Queen Elizabeth II,
November 1-8, 2010

= Lecturer, Henry F. Williams Seminar, New York State Police, “Forensic Pathology,” September
27-30, 2010

«= Speaker, 13% Annual Investigation for Identification, New Orleans, Louisiana, "A History of
Forensic Science from Cain and Abel Through Katrina," August 27-28, 2010

« Speaker, Brigham & Women's 2010 Master Clinician Section, August 1, 2010

* Speaker, “Post-Mortem with Dr. Michael Baden,” Kentucky Funeral Director's Association,
Louisville, Kentucky, June 30, 2010

= Speaker, Northeast College and Universities Security Association, 57“ Annual Conference,
Skidmore College, Saratoga Springs, New York, June 28, 2010

* Speaker, 13% Annual Investigation for Identification, New Orleans, Louisiana, "A History of
Forensic Science from Cain and Abe! Through Katrina,” August 27-28, 2010

® Speaker, Brigham & Women's 2010 Master Clinician Section, August 1, 2010

« Speaker, “Post-Mortem with Dr. Michael Baden,” Kentucky Funeral Director's Association,
Louisville, Kentucky, June 30, 2010

Page 13 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4202 Page 61 of 76

« Speaker, Northeast College and Universities Security Association, 57“ Annual Conference,
Skidmore College, Saratoga Springs, New York, June 28, 2010

» Lecturer, New York Prosecutor's Training Institute, Westchester, New York, June 8, 2010

»  SELETS 14th Annual Law Enforcement Training Seminar, Lawrenceberg, Tennessee, June 1,
2010

" New York State Police Sex Offense Seminar, “The Forensic Sciences,” Albany, New York, May 24-
28-2010

« Society of Professional Investigator’s Meeting, New York City, May 20, 2010

= Wayne State University, Medicolegal Investigation of Death, “Exhumation and Time of Death,”
and “Fire, Explosion and Mass Casualty,” April 21-22, 2010

= Oswego University, “History of Forensic Science,” March 25, 2010

» American Academy of Forensic Sciences, “Bring Your Own Slides,” Seattle, Washington,
February 22-26, 2010

= 2010 Forensic Seminar for Capital Defense Attorneys, DePaul University College of Law,
February 18-19, 2010

« CSI Symposium, Norwich University, “Forensic Pathology,” January 29, 2010

« NYSP Child Physical Abuse and Neglect Seminar, November 18, 2009

= New York Council of Defense Lawyers, Rye, New York, November 7, 2009

« FBI/IT Exchange Conference, Keynote Speaker, Seattle, Washington, September 20-21, 2009

« Henry F, Williams Seminar, New York State Police, “Forensic Pathology and Child Deaths,”
Albany, New York, September 14-17, 2009

= New York State Funeral Director's Association, Saratoga, New York, September 1, 2009

" Cabell Sheriffs Department, West Virginia (Marshall University in Huntingdon, West Virginia),
August 25, 2009

« NCSTL Conference, Tampa, Florida, May 20-21, 2009

= Wayne State University, Medicolegal Investigation of Death, “Exhumation and Time of Death,”
and “Forensic Questions: The Experts Answer,” with Werner Spitz, M.D., Dearborn, Michigan,
April 22-24, 2009

* Bronx High School of Science, March 11, 2009

Page 14 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4203 Page 62 of 76

«American Academy of Forensic Sciences, “Bring Your Own Slides,” Denver, Colorado, February
16-21, 2009

« American Academy of Forensic Sciences, “New Investigative Techniques and Scientific
Advancement for Forensic Scientists in the Future,” Denver, Colorado, February 16-21, 2009

“ South Carolina Funeral Director's Association, “Post Mortem with Dr. Michael Baden,”
Columbia, South Carolina, February 4, 2009

= CSI Symposium, “Forensic Pathology,” Norwich, Connecticut, January 29-30, 2009
» New York State CASA DNA Initiative Conference, Albany, New York, January 28, 2009

«  Medicolegal Investigation of Death Conference, “Exhumation and Time of Death,” Las Vegas,
Nevada, January 5-6, 2009

* Mattapoisett (Massachusetts) Police Department, Forensic lecture, November 25, 2008

- George Mason University, "Sexually Violent Crime: the Body as Evidence,” November 10-11,
2008 ;

* Hofstra University, “An Evening of Crime and Wine,” October 29, 2008

« New Jersey State Funeral Director's Association, “Post Mortem with Dr. Michael Baden,”
September 17, 2008

* SPIAA 57th Annual Retraining Conference, July 23, 2008
= NY Cops Foundation Annual Dinner Gala, Keynote Speaker, June 2, 2008
= New York State Police Sex Offense Seminar "The Forensic Sciences,” May 2008

« Keynote Speaker, National Council of Investigation & Security Services annual meeting, May 2,
2008

"  Medicolegal Investigation of Death Conference, Wayne State University, "Terrorism," April 23,
2008

* Medicolegal Investigation of Death Conference, Wayne State University, "Exhumation and Time
of Death,” April 23, 2008

# 17% Annual Arnold Markle Symposium, Connecticut State Police, March 23-24, 2008

« “Forensic Pathology and Living/Injured Victims,” Academy for BCI Basic School (NYSP), March
11, 2008

« Lecturer, New Jersey Chapter of Int'l Assn of Arson Investigators, March 5, 2008

Page 15 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4204 Page 63 of 76

« American Academy of Forensic Sciences, Young Forensic Scientists Forum "Death is My
Teacher,” February 19, 2008

« American Academy of Forensic Sciences, “Healthcare Serial Killer Workshop,” February 19,
2008

* American Academy of Forensic Sciences, “Significant Achievements and Contributions by
Forensic Scientists to the International Community,” February 19, 2008

¥ Medicolegal Investigation of Death Conference, “Postmortem Changes & Time of Death,” and
“Forensic Questions: The Experts Answer,” Las Vegas, Nevada, December 4-6, 2007 ©

« 33 Annual Arson Seminar, NYS Fire Academy, “The Role of the Forensic Pathologist in Fire
Investigation,” November 7, 2007

« 12 Annual Investigation for Identification Educational Conference, Pensacola, Florida, October
19-20, 2007

* Penn State University, Forensic Sciences Seminar, September 24, 2007
" Col. Henry F, Williams Homicide Seminar, “Forensic Pathology,” September 17-20, 2007

= Harvard Medical School, Intensive Review of Internal Medicine Course, "CSI Meets IRIM - The
New Science of Catching Killers,” Boston, Massachusetts, July 2007

s Arizona Judicial Conference: Forensic Pathology, 2007
= New York State Police Sex Offense Seminar "The Forensic Sciences,” May 2007

« Smithsonian Associates, “Murder Investigation with Forensics: The Good, the Bad, and the
Ugly,” May 2007

"  Medicolegal Investigation of Death Conference, "Death Investigation" and “Fire, Explosions and
Terrorism,” Apri] 24-26, 2007

« Louisiana Judicial College, “CSI Effect,” April 19-20, 2007

= 16% Annual Arnold Markle Symposium 2007, “Parents who Kill: Muchausen’s by Proxy,” April
9, 2007

« Harvard Medical School “Brigham Master Clinician: Update in Medicine,” “The Forensic
Sciences: From Cain and Abel to JFK to OJ Simpson,” March 29, 2007

« American Academy of Forensic Sciences, “Bring Your Own Slides,” February 21, 2007

«" American Academy of Forensic Sciences, “Police Use of Force: Where is the Line and When is it
Crossed” February 22, 2007

Page 16 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4205 Page 64 of 76

«  Medicolegal Investigation of Death Homicide Conference, “Asphyxias, Serial Murders and Sexual
Assaults,” “Death Investigations: Fire, Explosions and Terrorism,” Las Vegas, Nevada, November
29-30, 2006

= American College of Trust and Estate Counsel, Westin Providence, Rhode Island, October 12,
2006

« Col. Henry F. Williams Homicide Seminar, “Forensic Pathology,” September 19-21, 2006

» 57th Annual Harvard Associates in Police Science Conference, Vermont Criminal Justice Training
Council, Burlington, Vermont, June 27, 2006

«  SEAK National Expert Witness, “The Role of the Expert Witness: from the Expert's Perspective,”
Cape Cod, Massachusetts, June 23, 2006

= Mississippi Coroner's Association, Vicksburg, Mississippi, June 15, 2006

=» Monmouth University, “Time of Death Determination” and “Electrocution, Explosives, and Fire-
Related Deaths,” Oceanport, New Jersey, June 13, 2006

=  SELETS Homicide Conference, Lawrenceberg, Tennessee, June 7-8, 2006
= NYSP Sex Crimes Seminar “The Forensic Sciences," May 22, 2006

« Fermilab National Accelerator Laboratory, Colloquium, "How Long Has Grandpa Been Dead and
Other Forensic Mysteries,” Chicago, Illinois, May 17, 2006

« AtlantiCare Regional Medical Center, New Jersey, Keynote Speaker, 8% Annual Trauma
Symposium, “Forensic Sciences, Trauma & Mass Disasters,” May 2, 2006

« Medicolegal Investigation of Death Homicide Conference: “The Asphyxias, Serial Murders and
Sexual Assaults,” Detroit, Michigan, April 26-28, 2006

= Albany, New York, Area Association of Certified Fraud Examiners, keynote speaker, March 30,
2006

= American Academy of Forensic Sciences, “Victims & Defendants: Clinical Aspects of Their
Death,” February 21, 2006

« American Academy of Forensic Sciences, “The Role of the Forensic Scientist in the Investigation
of Police-Related Deaths - A Current Dilemma,” February 22, 2006

» American Academy of Forensic Sciences, “"Shaken Baby Syndrome: Medical Myth or Medical
Fact?” February 24, 2006

® Clinical Forensic Nursing, Veterans Administration, Phoenix, Arizona, Impacting Patient Care
Delivery, Quality Management and Investigations in Healthcare Settings, January 23, 2006

Page 17 : B.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4206 Page 65 of 76

« Advanced Practical Homicide Seminar, “Modes of Death Involving Firearms, Knives, Blunt Force
and Child Abuse,” November 8-9, 2005

« Monmouth University, Oceanport, New Jersey, “Determining Time of Death" and "Fire-related
Death and Electrocution and Explosions,” June, 2005

« New York State Police, Sex Offense Seminar, “The Forensic Sciences,” May 23, 2005

» New York State Association of County Coroners & Medical Examiners, “Violence Among
Children,” April 30-May 1, 2005

" Medicolegal Investigation of Death Conference, “Serial Killers, Autoerotic Asphyxias, Sexual
Assault or Accident,” and “Death by Fire and Explosion,” Wayne State University, School of
Medicine, April 20-22, 2005

= College of Mt. Saint Vincent, Department of Nursing, “Unraveling the Mystery of the Nurse
Investigator,” April 14, 2005,

« The National Clearinghouse for Science, Technology and the Law at Stetson University College
of Law, “Forensic Pathology on Both Sides of the Pond,” April 4, 2005

= Markle Symposium, Connecticut State Police Homicide Conference, Foxwoods Lodge,
Connecticut, March 27-28, 2005

* The Learning Annex, “Revealing the Mysteries of Forensic Science,” March 10, 2005

« American Academy of Forensic Sciences, “Complex Forensic Science Issues on Highly
Controversial Cases,” February 21-26, 2005

= Quinnipiac University, Law and Forensic Sciences, Hamden, Connecticut, February 5, 2005

= Duquesne University, The Cyril H. Wecht Institute of Forensic Science and Law, “Tracking
Terrorism in the 215t Century,” October 21-23, 2004

= Greater Cincinnati Regional Arson and Fire Investigators Seminar, “The Death Detective,”
October 14, 2004

« Col. Henry F. Williams Homicide Seminar, “Forensic Pathology,” October 5, 2004
#® Associated Licensed Detectives of New York State, Keynote speaker, October 1, 2004

« Nebraska Institute of Forensic Sciences, “Crime & Death Scene Reconstruction: Utilizing
Bloodstain Pattern Analysis,” September 15-17, 2004

= Southeast Law Enforcement Seminar, “Fascinating Cases of Death,” June 9, 2004

= Florida Coastal School of Law, “Role of Forensic Pathology in Criminal and Civil Litigation,”
Jacksonville, Florida, May 7, 2004

Page 18 , 8.17,2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4207 Page 66 of 76

= Wayne State University, “Medicolegal Investigation of Death,” Dearborn, Michigan, April 21-23,
2004

= The Three Sleuths (with Drs. Cyril Wecht and Henry Lee), The Rio Suite, Hotel & Casino, Las
Vegas, Nevada, April 17, 2004

« Annual SleuthFest Meeting, Exhumation Session, “Famous Cases,” March 20, 2004

* 44th Annual American College of Legal Medicine, “The Role of the Forensic Pathologist in
Medical Malpractice Cases,” Las Vegas, Nevada, March 5-7, 2004

« Stetson University College of Law, “The Complete History of Murder and Science in One Hour,”
Gulfport, Florida, January 29, 2004

® Quinnipiac Law School, Law and Forensic Science, January 24, 2004

« The City University of New York, Graduate Schoo! and University Center, “Forensic Series,”
December 2, 2003

* Testified before the United States Senate Committee on the Judiciary Department of Justice
Oversight: “Funding Forensic Sciences, DNA and Beyond" 2003

« Duquesne University, National Symposium on the 40% Anniversary of the JFK Assassination,
“Solving the Great American Murder Mystery,” November 20-23, 2003

« Smithsonian Associates, Educational and Cultural Programs, "Murder, Mystery and the New
Forensics,” November 1, 2003

= Association of Inspectors General, John Jay College of Criminal Justice, “Non-Traditional OIG
Investigations,” October 17, 2003

* Colorado Association of Sex Crimes Investigator’s Annual Conference, Snowmass, Colorado,
August 20-22, 2003

= 31st Annual Florida Medical Examiner Educational Conference, F.A.M.E. 2003, "The History of
Forensic Science from Cain & Abel to OJ. Simpson,” Ponte Vedra Beach, Florida, August 6-8,
2003

* Washington County Prosecutors Office, "Dead Man Talking: Forensic Science and Homicide
Investigation,” May 5 and 6, 2003

= Medicolegal Investigation of Death, Wayne State University, “Adult Sexual Assault & The
Asphyxias” and “Child Sexual Assault/Abuse Myths Dearborn, Michigan, April 2-4, 2003

« New York State Trial Lawyer's Association, Wrongful Death Seminar, “Using Medical Science to
Prove the Cause of Death and Conscious Pain and Suffering,” March 25, 2003

= DNA Symposium, The State College of Pennsylvania, “The Role of the Forensic Pathologist
regarding DNA Evidence: From Autopsy to Courtroom,” March 2003

Page 19 © 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4208 Page 67 of 76

« American Academy of Forensic Sciences, “Overview of the Legal Issues Concerning the
Discovery and Investigation and Prosecution of the Abuse of Elderly Patients in Healthcare
Facilities and the Homicide of All Patients in Various Medical Treatment Facilities,” Chicago,
Illinois, February 17-22, 2003

*» American Academy of Forensic Sciences, “Presentation of Specific Cases through the Initial
Contact by Prosecutors Concerning Suspected Criminal Deaths through the Exhumation and the
Trial” Chicago, Illinois, February 17-22, 2003

=  1:tEastern Analytical Symposium & Exposition, Somerset, New Jersey, November 18-21, 2002

» . Utah County Police Officer’s Workshop, November 2002

= 10% Annual Investigation for Identification Educational Conference, “New Concepts in Forensic
Pathology,” Pensacola, Florida, September 20-21, 2002

=" Singapore Government Ministry of Health Services Administration, Centre for Forensic
Medicine, August 17-31, 2002

« State of New York, Office of the Attorney General, Medicaid Fraud Control Unit, 2002 Training
Conference, June 10-13, 2002, Lake Placid, New York

» Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms, International Postblast
Investigation Class, May 8, 2002, Brunswick, Georgia

=" American Academy of Forensic Sciences, Addressing Social and Legal Issues Associated with
Police Involved Shooting Incidents Through Forensic Investigation & Shooting Scene
Reconstruction, February 11-15, 2002, Atlanta, Georgia

» American Academy of Forensic Sciences, Bring Your Own Slides, February 11-15, 2002, Atlanta,
Georgia

" The UMKC School of Law, The History of Murder Investigation and Forensic Science, University
of Missouri, Kansas City, January 24, 2002

« DNA and the Law: Reining in the Revolution, “The Role of the Forensic Pathologist in DNA Use:
From Autopsy to Courtroom,” Duquesne University, November 30, 2001, Pittsburgh,
Pennsylvania

« New Technologies and the Proof of Guilt & Innocence, Court TV, October 25, 2001

» 2001 Ohio Attorney General's Conference on Law Enforcement, Plenary Speaker, October 11,
2001

= The Second European-American Intensive Course in Clinical and Forensic Genetics, September
3-14, 2001, Dubrovik, Croatia

Page 20 98.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4209 Page 68 of 76

" Forensic Nursing Clinical Update, “Death Investigation, Adverse Patient Events and Evidence
Collection in the Hospital Setting,” August 27 and 28, 2001, Phoenix, Arizona

« Harvard Associates In Police Science, Keynote Speaker, August 20-23, 2001, 524 Annual
Conference, Annapolis, Maryland

« The Boston Strangler Case: A High Tech Hearing on the Murder of Mary Sullivan, August 4,
2001, American Bar Association Annual Meeting, Chicago, Illinois

«= Emerging Technologies in Forensic Investigation, June 1-3, 2001, Nova Southeastern University,
Fort Lauderdale, Florida

« The Forensic Investigation of Child Abuse and Neglect, May 30, 2001, The Family Partnership
Center

« Making Communities Safer, May 21-22, 2001, New York State Alliance of Sex Offender Service
Providers, Sixth Annual Training Conference, Albany, New York

« Practical Homicide and Medicolegal Death Investigation, April 9-11, 2001, Beaumont, Texas
« Police Liability in New York, May 2, 2001, Albany, New York

= Symposium on Forensic Medicine, Kuwait Institute for Medical Specialization, January 27-29,
2001, Kuwait

* Forensic Science and the Law, October 27-28, 2000, Duquesne University, Pittsburgh,
Pennsylvania

» §% Annual Investigation for Identification Educational Conference, Speaker, September 22-23,
2000, Pensacola Beach, Florida

« Advanced Practical Homicide Investigation, September 11-15,2000, Southern Law Enforcement
Foundation, Irving, Texas

* Vision 2000: Together We Can, Funeral Service Conference of the Northwest, August 27-29,
2000, Coeur d'Alene Resort, Idaho

= Mississippi Attorney General Prosecutor's Annual Training Conference, April 26-28, 2000,
Gulfport, Mississippi

« Forensic Crime Scene Analysis Training, April 28, 2000, Union County Police Chiefs Association,
Cranford, New Jersey

# Atthe Heart of the Matter: The Medicolegal Aspects of Organ and Tissue Donation, May 4, 2000,
New York Organ Donor Network, Poughkeepsie, New York

«" NYSBA Criminal Justice Section Spring Meeting, May 19-21, 2000, The Ethics of Scientific
Evidence, Chautauqua, New York

Page 21 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4210 Page 69 of 76

= 2000 Dodge Seminar, March 20-23, 2000, Clearwater Beach, Florida

“ Medicolegal Investigation of Death, March 16 and 17, 2000, Wayne State University School of
Medicine and Michigan State Police

Page 22 8.17.2018
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4211 Page 70 of 76

Case 2:17-cv-10782-GJQ-ESC ECF No. 14 filed 03/06/19 PagelD.4138 Pageiof3

APPENDIX C

-UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

PETER DABISH,
Petitioner, Hon. Gordon J. Quist
v. Case No. 2:17-cv-10782
RANDALL HAAS,
Respondent.
/
ORDER

This matter is before the Court on Petitioner’s Motion to Stay Proceedings and Hold
Petition in Abeyance. (ECF No. 11). Petitioner was convicted of torture and first degree murder.
Petitioner unsuccessfully appealed the matter in state court after which he initiated the present
action, asserting several claims for relief. Petitioner now requests that the Court stay the present
action so that he can return to state court to exhaust the claim that his trial attomey was ineffective
for failing to investigate and develop the factual basis for the defense that the victim died as the
result of “grossly erroneous medical treatment.” As discussed herein, Petitioner’s motion is
granted.

While the Court may stay a habeas action to permit a petitioner the opportunity to
return to state court to properly exhaust a claim, the Supreme Court has warmed that such “should
be available only in limited circumstances” so as to not undermine the goals of the AEDPA.
Rhines v. Weber, 544 U.S. 269, 277 (2005). Accordingly, granting a request for a stay in such
circumstances should be granted only where: (1) the petitioner has demonstrated good cause for

his failure to exhaust the claims at issue; (2) the unexhausted claims are potentially meritorious;
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4212 Page 71 of 76

Case 2:17-cv-10782-GJQ-ESC ECF No. 14 filed 03/06/19 PagelD.4139 Page 2of3

and (3) the petitioner has not engaged in intentionally dilatory litigation tactics. Jd. at 278.

Respondent opposes Petitioner’s motion on the ground that Petitioner should not

_be permitted to amend his petition. Petitioner, however, has not aoe to amend his petition, but
has instead moved to obtain a stay of the present action. Seeking a stay and moving to amend a
petition are two distinct requests governed by distinct standards. The Court certainly recognizes
that Petitioner may, at a future date, return to this Court and seek to lift the stay and amend his
petition. Nevertheless, the Court is confined to addressing the specific issue before it, rather than
addressing different issues which may be asserted in the future. The standard applicable to
Petitioner’s request for a stay was articulated by the Rhines Court as discussed above. Petitioner
satisfies this standard and Respondent’s argument, addressing a wholly different question, is
unpersuasive on the question whether a stay is appropriate.

The two primary cases on which Respondent relies in support of his opposition to
the present motion, Mayle v. Felix, 545 U.S. 644 (2005) and Watkins v. Deangelo-Kipp, 854 F.3d
846 (6th Cir. 2017), both concern circumstances in which a petitioner submitted an amended
habeas petition. Neither case concerns a request to obtain a ia of a habeas petition so that the
petitioner can return to state court. While these decisions may be relevant to any future motion
by Petitioner to amend his petition, neither case concerns whether a petitioner may be granted a
stay for the purpose of returning to state court to exhaust certain claims. As to any motion which
Petitioner might, in the future, assert seeking to amend his petition, the Court has no opinion as
that question is not presently before the Court. Accordingly, the Court hereby grants Petitioner’s
motion to stay the present matter to permit him an opportunity to return to state court to properly

exhaust the claim(s) in question, provided that Petitioner complies with the instructions
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4213 Page 72 of 76

Case 2:17-cv-10782-GJO-ESC ECF No. 14 filed 03/06/19 PagelD.4140 Page 3 of 3

detailed below. .

CONCLUSION.

Within 30 days of this Order, Petitioner must return to state court to exhaust his
state court remedies with respect to the unexhausted claim(s) identified in the present motion.
: Within 30 days of this Order, Petitioner must submit to this Court an affidavit setting forth the date
on which he submitted a pleading seeking relief in the state court and the claim(s) raised in such
pleading. If Petitioner fails to file this affidavit within the time provided, the Court will not stay
the present matter, but will instead itt his petition as originally filed. Upon receipt of
Petitioner’s affidavit, the Court will stay this matter and administratively close this case. Once
Petitioner has exhausted his state court remedies, he must file a motion to re-open this case and
amend his petition, including a proposed amended petition, with this Court within 30 days of the
final decision by the Michigan Supreme Court.

IT IS SO ORDERED.

Dated: March 6, 2019 /s/ Ellen S. Carmody :
ELLEN 8. CARMODY

U.S. Magistrate Judge
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4214 Page 73 of 76

APPENDIX D

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,

Plaintiff,
-VS- LCT 10-004848-01-FC
Hon. Kevin 8. Cox
PETER NORMAN DABISH
Defendant.

AFFIDAVIT OF DOMNICK J. SORISE

COUNTY OF WAYNE )
STATE OF MICHIGAN)

Domnick Sorise, being first duly sworn, deposes and says:

1. That I was lead counsel at trial in the above captioned case.

2. That I was responsible for all strategic decisions.

3. I have had the opportunity to review the report of Dr. Michael Baden and
also the brief in support of the Motion for Relief from Judgment which lays out the
defense of grossly erroneous medical treatment/intervening cause.

4. I did not do any investigation into the difference between lethal and non

lethal blows in relation to choosing a defense.

5. Lam available to testify at an evidentiary hearing.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4215 Page 74 of 76

Further deponent saith not.

MNICK & E

Subscribed and sworn to before me
this Z2day of March, 2019.

     
 
  

 
 

otary Public
My commission expires: \/U!2ZO2-Z

BIANCCA LYNN RUEHLE
Notary Public - Michigan

Macomb County
My Commission Expires Jan 6, 2022
Acting in the County of >

 
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4216 Page 75 of 76

APPENDIX E

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,

Plaintiff,
-Vs- LCT 10-004848-01-FC
Hon. Kevin S. Cox
PETER NORMAN DABISH
Defendant.

A F DEDA

COUNTY OF WAYNE )
)ss
STATE OF MICHIGAN)
Deday LaRene, being first duly swom, deposes and says:

1. That I was appellate counsel on the direct appeal from the conviction in the

above numbered case.

2. That I was responsible for all strategic decisions.

3. Ihave had the opportunity to review the report of Dr. Michael Baden and
also the brief in support of the Motion for Relief from Judgment which lays out the
defense of grossly erroneous medical treatment/intervening cause.

4. During my representation of Mr. Dabish, I explored the question of the
cause of death, but I did not complete the investigation.
Case 2:17-cv-10782-GJQ-ESC ECF No. 16 filed 03/28/19 PagelD.4217 Page 76 of 76

5. I made no strategic decision in regard to such a defense for appellate
purposes.

6. I am available to testify at an evidentiary hearing.
Further deponent saith not.

4a LARENE

Subscribed and sworn te before me
: 20day ath h, 2019.

     
 

BIANCCA LYNN AUEHLE

Notary Public - Michigan
Macomb County
My Commission Expirag Jan 6, 2022

 
